Exhibit 10.1
EXECUTION VERSION
SECOND AMENDED AND RESTATED
US SECURITY AGREEMENT
Dated April 26, 2011
From
The Grantors referred to herein
as Grantors
to
Bank of America N.A.
(as successor agent to Citicorp USA, Inc.)
as Agent

 



--------------------------------------------------------------------------------



 



T A B L E O F C O N T E N T S

          Section   Page  
Section 1. Grant of Security
    2  
Section 2. Security for Obligations
    6  
Section 3. Grantors Remain Liable
    6  
Section 4. Delivery and Control of Security Collateral
    7  
Section 5. Maintaining the Account Collateral
    8  
Section 6. Representations and Warranties
    8  
Section 7. Further Assurances
    12  
Section 8. As to Equipment and Inventory
    13  
Section 9. Insurance
    13  
Section 10. Post-Closing Changes; Collections on Assigned Agreements and
Receivables
    14  
Section 11. As to Intellectual Property Collateral
    15  
Section 12. Voting Rights; Dividends; Etc.
    16  
Section 13. As to the Assigned Agreements
    17  
Section 14. As to Letter-of-Credit Rights and Commercial Tort Claims
    18  
Section 15. Transfers and Other Liens; Additional Shares
    19  
Section 16. Agent Appointed Attorney in Fact
    19  
Section 17. Agent May Perform
    20  
Section 18. The Agent’s Duties
    20  
Section 19. Remedies
    20  
Section 20. Indemnity and Expenses
    22  
Section 21. Amendments; Waivers; Additional Grantors; Etc.
    22  
Section 22. Confidentiality; Notices; References
    23  
Section 23. Continuing Security Interest; Assignments Under the Credit Agreement
    24  
Section 24. Release; Termination
    24  
Section 25. Execution in Counterparts
    24  

i



--------------------------------------------------------------------------------



 



          Section   Page  
Section 26. Governing Law
    25  
Section 27. Jurisdiction; Waiver of Jury Trial
    25  
Section 28. Continuation of Liens Granted Under the Existing Security Agreement
    25    
Schedules
       
 
       
Schedule I — Investment Property
       
Schedule II — Pledged Deposit Accounts
       
Schedule III — Receivables and Agreement Collateral
       
Schedule IV — Intellectual Property
       
Schedule V — Location, Chief Executive Office, Type of Organization,
Jurisdiction of Organization and Organizational Identification Number
       
Schedule VI — Changes in Name, Location, Etc.
       
Schedule VII — Letters of Credit
       
Schedule VIII — Equipment Locations
       
Schedule IX — Inventory Locations
       
Schedule X — Commercial Tort Claims
       
 
       
Exhibits
         
Exhibit A — Form of Intellectual Property Security Agreement
       
Exhibit B — Form of Intellectual Property Security Agreement Supplement
       
Exhibit C — Form of Security Agreement Supplement
       

ii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED US SECURITY AGREEMENT
          AMENDED AND RESTATED US SECURITY AGREEMENT dated April 26, 2011 (this
“Agreement”), made by Eastman Kodak Company, a New Jersey corporation (the
“Borrower”), and the other Persons listed on the signature pages hereof, or
which at any time execute and deliver a Security Agreement Supplement in
substantially the form attached hereto as Exhibit C (the Borrower and such
Persons so listed being, collectively, the “Grantors”), to Bank of America N.A.,
as Agent (as successor agent to Citicorp USA, Inc.) (in such capacity, together
with any successor Agent appointed pursuant to Article VIII of the Credit
Agreement (as hereinafter defined), the “Agent”) for the Secured Parties (as
hereinafter defined).
          PRELIMINARY STATEMENTS.
          (1) The Borrower, the other Grantors and Citicorp USA, Inc., as
Existing Agent, have previously entered into that certain Security Agreement,
dated as of October 18, 2005, as amended and restated as of March 31, 2009, and
as further amended by Amendment No. 1 thereto, dated as of January 27, 2010 and
Amendment No. 2 thereto, dated as of March 5, 2010, and as further amended,
supplemented or other modified prior to the date hereof (such Security
Agreement, as so amended, modified and supplemented, the “Existing US Security
Agreement), in connection with the Existing Credit Agreement.
          (2) Pursuant to the Second Amended and Restated Credit Agreement,
dated as of the date hereof, among the Borrower, Kodak Canada, the Agent and
Lenders party thereto (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), the Existing
Credit Agreement has been amended as set forth therein, and as so amended,
restated in its entirety.
          (3) Pursuant to, and on the terms and conditions set forth in, the
Credit Agreement, Bank of America, N.A. has succeeded Citicorp USA, Inc. as
Agent for the Lenders in respect of the Revolving Credit Facility, including as
the holder of the Collateral for the benefit of the Lenders.
          (4) The Borrower, the other Grantors and the Agent desire to amend the
provisions of the Existing US Security Agreement as set forth herein, and as so
amended, restate the US Security Agreement in its entirety as set forth herein.
          (5) The Borrower is the owner of the shares of stock or other equity
interests in its Material Subsidiaries (such shares of stock or other equity
interests, and for so long as the issuer thereof is a Material Subsidiary, the
“Initial Pledged Equity”) as described in Part I of Schedule I hereto and issued
by the Persons named therein. Each Grantor is the holder of the indebtedness
owed to such Grantor (the “Initial Pledged Debt”) set forth opposite such
Grantor’s name on and as otherwise described in Part II of Schedule I hereto and
issued by the obligors named therein.
          (6) Each Grantor is the owner of the deposit accounts set forth
opposite such Grantor’s name on Schedule II hereto (together with all deposit
accounts now owned or hereafter acquired by the Grantors, the “Pledged Deposit
Accounts”).

 



--------------------------------------------------------------------------------



 



          (7) The Company is the owner of a L/C Cash Deposit Account (as defined
in the Credit Agreement) created in accordance with the Credit Agreement and
subject to the security interest granted under this Agreement on terms and
conditions acceptable to the Agent.
          (8) It is a condition precedent to the making of Advances and the
issuance of additional Letters of Credit by the Lenders under the Credit
Agreement that the Grantors shall have granted the security interest
contemplated by this Agreement. Each Grantor will derive substantial direct or
indirect benefit from the transactions contemplated by this Agreement, the
Credit Agreement and the other Loan Documents.
          (9) Terms defined in the Credit Agreement and not otherwise defined in
this Agreement are used in this Agreement as defined in the Credit Agreement.
Further, unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9. “UCC” means the
Uniform Commercial Code as in effect from time to time in the State of New York;
provided that, if perfection or the effect of perfection or non perfection or
the priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non perfection or priority.
          NOW, THEREFORE, in consideration of the premises and in order to
induce the Lenders to make Advances and issue Letters of Credit under the Credit
Agreement, each Grantor hereby agrees with the Agent for the ratable benefit of
the Secured Parties to continue the grants made under the Existing US Security
Agreement as amended and restated herein as follows:
          Section 1. Grant of Security. Each Grantor hereby grants to the Agent,
for the ratable benefit of the Secured Parties, a security interest in such
Grantor’s right, title and interest in and to the following, in each case, as to
each type of property described below, whether now owned or hereafter acquired
by such Grantor, wherever located, and whether now or hereafter existing or
arising (collectively, the “Collateral”) (provided, however, in no event shall
any lien or security interest be created in any asset which is, or hereafter
becomes, a “Principal Property” or consists of the capital stock or other equity
interest in, or indebtedness of, an entity which is, or hereafter becomes, a
“Restricted Subsidiary” as such terms are defined in the Indenture (as defined
in the Credit Agreement) to the extent that any lien or security interest in
such asset created under this Agreement would require that the notes or other
debt securities issued pursuant to the Indenture be equally and ratably secured
by such assets under the terms of the Indenture, and provided, further, that
notwithstanding anything herein to the contrary, in no event shall the
Collateral include or the security interest granted under this Section 1 hereof
attach to: (A) any assets of any Grantor located outside the United States
(other than equity interests as otherwise provided in this Agreement), (B) any
deposit account for taxes, payroll, employee benefits or similar items and any
other account or financial asset in which such security interest would be
unlawful or in violation of any Plan or employee benefit agreement, (C) any
lease, license, contract, or agreement or other property right (including any
United States of America intent-to-use trademark or service mark application),
to which any Grantor is a party or of any of its rights or interests thereunder
if and for so long as the grant of such security interest shall constitute or
result in: (x) the abandonment, invalidation, unenforceability or other

2



--------------------------------------------------------------------------------



 



impairment of any right, title or interest of any Grantor therein, or (y) in a
breach or termination pursuant to the terms of, or a default under, any such
lease, license, contract, agreement or other property right, (D) any of the
outstanding capital stock of a CFC in excess of 65% of the voting power of all
classes of capital stock of such CFC entitled to vote, or (E) any real property
or fixture):
     (a) all equipment in all of its forms, including, without limitation, all
machinery, tools, motor vehicles, vessels, aircraft and furniture (excepting all
fixtures), and all parts thereof and all accessions thereto, including, without
limitation, computer programs and supporting information that constitute
equipment within the meaning of the UCC (any and all such property being the
“Equipment”);
     (b) all inventory in all of its forms, including, without limitation,
(i) all raw materials, work in process, finished goods and materials used or
consumed in the manufacture, production, preparation or shipping thereof,
(ii) goods in which such Grantor has an interest in mass or a joint or other
interest or right of any kind (including, without limitation, goods in which
such Grantor has an interest or right as consignee) and (iii) goods that are
returned to or repossessed or stopped in transit by such Grantor, and all
accessions thereto and products thereof and documents therefor, including,
without limitation, computer programs and supporting information that constitute
inventory within the meaning of the UCC (any and all such property being the
“Inventory”);
     (c) (i) all accounts, instruments (including, without limitation,
promissory notes), deposit accounts, chattel paper, general intangibles
(including, without limitation, payment intangibles) and other obligations of
any kind owing to the Grantors, whether or not arising out of or in connection
with the sale or lease of goods or the rendering of services and whether or not
earned by performance (any and all such instruments, deposit accounts, chattel
paper, general intangibles and other obligations to the extent not referred to
in clause (d), (e) or (f) below, being the “Receivables”), and all supporting
obligations, security agreements, Liens, leases, letters of credit and other
contracts owing to the Grantors or supporting the obligations owing to the
Grantors under the Receivables (collectively, the “Related Contracts”), and
(ii) all commercial tort claims now or hereafter described on Schedule X hereto;
     (d) the following (the “Security Collateral”):
     (i) the Initial Pledged Equity and the certificates, if any, representing
the Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all warrants, rights or options issued thereon or with
respect thereto;
     (ii) the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;

3



--------------------------------------------------------------------------------



 



     (iii) all additional shares of stock and other equity interests from time
to time acquired by such Grantor in any manner of (X) the issuers of the Initial
Pledged Equity and (Y) each direct Subsidiary of the Borrower that, for the most
recently completed fiscal year of the Borrower for which audited financial
statements are available, either (A) has, together with its Subsidiaries, assets
that exceed 5% of the total assets shown on the Consolidated statement of
financial condition of the Borrower as of the last day of such period or
(B) has, together with its Subsidiaries, net sales that exceed 5% of the
Consolidated net sales of the Borrower for such period (each, for purposes of
this Agreement, a “Material Subsidiary”), provided that not more than 65% of the
voting equity in any CFC shall be subject to the pledge hereunder (such shares
and other equity interests, together with the Initial Pledged Equity, being the
“Pledged Equity”), and the certificates, if any, representing such additional
shares or other equity interests, and all dividends, distributions, return of
capital, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares or other equity interests and all warrants, rights or options
issued thereon or with respect thereto;
     (iv) all additional indebtedness from time to time owed to such Grantor
(such indebtedness, together with the Initial Pledged Debt, being the “Pledged
Debt”) and the instruments, if any, evidencing such indebtedness, and all
interest, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such indebtedness;
     (v) all security entitlements or commodity contracts carried in a
securities account or commodity account, all security entitlements with respect
to all financial assets from time to time credited to the L/C Cash Deposit
Account and all financial assets, and all dividends, distributions, return of
capital, interest, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such security entitlements or financial assets and all warrants,
rights or options issued thereon with respect thereto; and
     (vi) all other investment property (including, without limitation, all (A)
securities, whether certificated or uncertificated, (B) security entitlements,
(C) securities accounts, (D) commodity contracts and (E) commodity accounts, but
excluding any equity interest in any Affiliate excluded from the Pledged Equity)
in which such Grantor has now, or acquires from time to time hereafter, any
right, title or interest in any manner, and the certificates or instruments, if
any, representing or evidencing such investment property, and all dividends,
distributions, return of capital, interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such investment property and all warrants, rights
or options issued thereon or with respect thereto (“Investment Property”);

4



--------------------------------------------------------------------------------



 



     (e) each Hedge Agreement to which such Grantor is now or may hereafter
become a party, in each case as such agreements may be amended, amended and
restated, supplemented or otherwise modified from time to time (collectively,
the “Assigned Agreements”), including, without limitation, (i) all rights of
such Grantor to receive moneys due and to become due under or pursuant to the
Assigned Agreements, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to the Assigned
Agreements, (iii) claims of such Grantor for damages arising out of or for
breach of or default under the Assigned Agreements and (iv) the right of such
Grantor to terminate the Assigned Agreements, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder (all such
Collateral being the “Agreement Collateral”);
     (f) the following (collectively, the “Account Collateral”):
     (i) the Pledged Deposit Accounts, the L/C Cash Deposit Account and all
funds and financial assets from time to time credited thereto (including,
without limitation, all cash equivalents), and all certificates and instruments,
if any, from time to time representing or evidencing the Pledged Deposit
Accounts or the L/C Cash Deposit Account;
     (ii) all promissory notes, certificates of deposit, checks and other
instruments from time to time delivered to or otherwise possessed by the Agent
for or on behalf of such Grantor in substitution for or in addition to any or
all of the then existing Account Collateral; and
     (iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Account
Collateral; and
     (g) the following (collectively, the “Intellectual Property Collateral”):
     (i) all patents, patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto (other than those patents and related rights currently
contemplated to be sold by the Company or any other Grantor to the extent
identified as such on Schedule IV attached hereto) (“Patents”);
     (ii) all trademarks, service marks, domain names, trade dress, logos,
designs, slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered, together, in each case, with
the goodwill symbolized thereby (“Trademarks”);
     (iii) all copyrights, including, without limitation, copyrights in computer
software, internet web sites and the content thereof, whether registered or
unregistered (“Copyrights”); all confidential and proprietary information,
including, without limitation, know-how, trade secrets, manufacturing and
production processes and techniques, inventions, research and development
information, databases and data, including, without limitation, technical data,

5



--------------------------------------------------------------------------------



 



financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information
(collectively, “Trade Secrets”), and all other intellectual, industrial and
intangible property of any type, including, without limitation, industrial
designs and mask works;
     (iv) except as set forth above, all registrations and applications for
registration for any of the foregoing, including, without limitation, those
registrations and applications for registration, together with all reissues,
divisions, continuations, continuations-in-part, extensions, renewals and
reexaminations thereof;
     (v) all agreements, permits, consents, orders and franchises relating to
the license, development, use or disclosure of any of the foregoing to which
such Grantor, now or hereafter, is a party or a beneficiary (“IP Agreements”);
and
     (vi) any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages;
     (h) all documents, all money and all letter-of-credit rights; and
     (i) all proceeds of, collateral for, income, royalties and other payments
now or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of the Collateral (including, without limitation,
proceeds, collateral and supporting obligations that constitute property of the
types described in clauses (a) through (h) of this Section 1) and, to the extent
not otherwise included, all (A) payments under insurance (whether or not the
Agent is the loss payee thereof), or any indemnity, warranty or guaranty,
payable by reason of loss or damage to or otherwise with respect to any of the
foregoing Collateral, and (B) cash.
          Section 2. Security for Obligations. This Agreement secures, in the
case of each Grantor, the payment of all obligations of such Grantor and the
Subsidiaries of the Company now or hereafter existing under (a) the Loan
Documents and (b) the US Secured Agreements, whether direct or indirect,
absolute or contingent, and whether for principal, reimbursement obligations,
interest, fees, premiums, penalties, indemnifications, contract causes of
action, costs, expenses or otherwise (all such obligations being the “Secured
Obligations”) owing to the US Secured Parties and the Canadian Secured Parties
(collectively, the “Secured Parties”). Without limiting the generality of the
foregoing, this Agreement secures, as to each Grantor, the payment of all
amounts that constitute part of the Secured Obligations and would be owed by
such Grantor or Subsidiary of the Company, as applicable, to any Secured Party
under the Loan Documents or Secured Agreements but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any of the Loan Parties and other
Subsidiaries of the Company.
          Section 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements

6



--------------------------------------------------------------------------------



 



included in such Grantor’s Collateral to perform all of its duties and
obligations thereunder to the extent set forth therein to the same extent as if
this Agreement had not been executed, (b) the exercise by the Agent of any of
the rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral and
(c) no Secured Party shall have any obligation or liability under the contracts
and agreements included in the Collateral by reason of this Agreement or any
other Loan Document, nor shall any Secured Party be obligated to perform any of
the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.
          Section 4. Delivery and Control of Security Collateral. (a) All
certificates or instruments representing or evidencing Pledged Equity or Pledged
Debt shall be promptly delivered to and held by or on behalf of the Agent
pursuant hereto and shall be in suitable form for transfer by delivery, or shall
be accompanied by duly executed instruments of transfer or assignment in blank,
all in form and substance reasonably satisfactory to the Agent except to the
extent that such transfer or assignment is (x) prohibited by applicable law or
(y) subject to certain corporate actions by the holders or issuers of non-US
Initial Pledged Equity which have not occurred as of the Effective Date and
governmental approvals or consents to pledge or transfer with respect to non-US
Material Subsidiaries which have not yet been obtained as to which Grantor shall
use commercially reasonable effects to complete as soon as practicable after the
date hereof.
          (b) With respect to any Security Collateral representing interest in
Material Subsidiaries in which any Grantor has any right, title or interest and
that constitutes an uncertificated security, such Grantor will use commercially
reasonable efforts to cause the issuer thereof to agree in an authenticated
record with such Grantor and the Agent that, upon notice from the Agent that an
Event of Default has occurred and is continuing, such issuer will comply with
instructions with respect to such security originated by the Agent without
further consent of such Grantor, such authenticated record to be in form and
substance reasonably satisfactory to the Agent. Upon the request of the Agent
upon the occurrence and during the continuance of an Event of Default, each
Grantor will notify each issuer of other Security Collateral as provided in
Section 4(e) below.
          (c) With respect to any securities or commodity account, any Security
Collateral that constitutes a security entitlement as to which the financial
institution acting as Agent hereunder is not the securities intermediary, upon
the request of the Agent upon the occurrence and during the continuance of an
Event of Default the relevant Grantor will use its commercially reasonable
efforts to cause the securities intermediary with respect to such security or
commodity account or security entitlement to identify in its records the Agent
as the entitlement holder thereof.
          (d) Upon the request of Agent upon the occurrence and during the
continuance of an Event of Default, each Grantor shall cause the Security
Collateral to be registered in the name of the Agent or such of its nominees as
the Agent shall direct, subject only to the revocable rights specified in
Section 12(a). In addition, the Agent shall have the right upon the occurrence
and during the continuance of an Event of Default to convert Security Collateral
consisting of financial assets credited to any securities account or the L/C
Cash Deposit Account to Security Collateral consisting of financial assets held
directly by the Agent,

7



--------------------------------------------------------------------------------



 



and to convert Security Collateral consisting of financial assets held directly
by the Agent to Security Collateral consisting of financial assets credited to
any securities or commodity account or the L/C Cash Deposit Account.
          (e) Upon the request of the Agent upon the occurrence and during the
continuance of an Event of Default, each Grantor will notify each issuer of
Security Collateral granted by it hereunder that such Security Collateral is
subject to the security interest granted hereunder.
          Section 5. Maintaining the Account Collateral. So long as any Advance
or any other payment obligation of any Loan Party of which the Company has
notice under any Loan Document shall remain unpaid, any Letter of Credit shall
be outstanding or any Lender shall have any Commitment:
     (a) Upon request of the Agent made upon the occurrence and during the
continuance of an Event of Default, each Grantor will promptly enter into an
agreement with the financial institution holding the Pledged Account pursuant to
which such financial institution shall agree with such Grantor and the Agent to,
upon notice from the Agent, comply with instructions originated by the Agent
directing the disposition of funds in such deposit account without the further
consent of such Grantor, such agreement to be in form and substance reasonably
satisfactory to the Agent (a “Deposit Account Control Agreement”), and instruct
each Person obligated at any time to make any payment to such Grantor for any
reason (an “Obligor”) to make such payment to such a Pledged Deposit Account or
the L/C Cash Deposit Account.
     (b) Upon notice from the Agent that an Event of Default has occurred and is
continuing, each Grantor agrees to terminate any or all Pledged Deposit Accounts
and Deposit Account Control Agreements upon request by the Agent.
     (c) The Agent may, at any time and without notice to, or consent from, the
Grantor, transfer, or direct the transfer of, funds from the Pledged Deposit
Accounts or the L/C Cash Deposit Account to satisfy the Grantor’s obligations
under the Loan Documents if an Event of Default shall have occurred and be
continuing. As soon as reasonably practicable after any such transfer, the Agent
agrees to give written notice thereof to the applicable Grantor.
          Section 6. Representations and Warranties. Each Grantor represents and
warrants as follows:
     (a) Such Grantor’s exact legal name, chief executive office, type of
organization, jurisdiction of organization and organizational identification
number as of the date hereof is set forth in Schedule V hereto. Within the
twelve months preceding the date hereof, such Grantor has not changed its name,
chief executive office, type of organization, jurisdiction of organization or
organizational identification number from those set forth in Schedule V hereto
except as set forth in Schedule VI hereto.
     (b) Such Grantor is the legal and beneficial owner of the Collateral
granted or purported to be granted by it free and clear of any Lien, claim,
option or right of others,

8



--------------------------------------------------------------------------------



 



except for the security interest created under this Agreement or Liens permitted
under the Credit Agreement. No effective financing statement or other instrument
similar in effect covering all or any part of such Collateral or listing such
Grantor or any trade name of such Grantor as debtor is on file in any recording
office, except such as may exist on the date of this Agreement, have been filed
in favor of the Agent relating to the Loan Documents or are otherwise permitted
under the Credit Agreement.
     (c) All Equipment of such Grantor having a value in excess of $10,000,000
and Inventory of such Grantor having a value in excess of $10,000,000 as of the
date hereof is located at the places specified therefor in Schedule VIII and
Schedule IX hereto, respectively. Such Grantor has exclusive possession and
control of its Inventory, other than Inventory stored at any leased premises or
third party warehouse.
     (d) None of the Receivables or Agreement Collateral is evidenced by a
promissory note or other instrument in excess of $10,000,000 that has not been
delivered to the Agent. All such Receivables or Agreement Collateral valued in
excess of $10,000,000 is listed on Schedule III attached hereto.
     (e) All Security Collateral consisting of certificated securities and
instruments with an aggregate fair market value in excess of $10,000,000 for all
such Security Collateral of the Grantors have been delivered to the Agent.
     (f) If such Grantor is an issuer of Security Collateral, such Grantor
confirms that it has received notice of the security interest granted hereunder.
     (g) The Pledged Equity pledged by such Grantor hereunder has been duly
authorized and validly issued and is fully paid and non assessable. The Pledged
Debt pledged by such Grantor hereunder has been duly authorized, authenticated
or issued and delivered, is the legal, valid and binding obligation of the
issuers thereof and, if evidenced by any promissory notes, such promissory notes
have been delivered to the Agent, and is not in default.
     (h) The Initial Pledged Equity pledged by such Grantor constitutes, as of
the date hereof, 65% of the issued and outstanding equity interests of the
issuers thereof indicated on Part I of Schedule I hereto. The Initial Pledged
Debt constitutes all of the outstanding Debt for Borrowed Money owed to such
Grantor by the issuers thereof.
     (i) Such Grantor has no Investment Property with a market value in excess
of $10,000,000 as of the date hereof, other than the Investment Property listed
on Part III of Schedule I hereto.
     (j) The Assigned Agreements to which such Grantor is a party have been duly
authorized, executed and delivered by such Grantor and, to such Grantor’s
knowledge, any material Assigned Agreements are in full force and effect and are
binding upon and enforceable against all parties thereto in accordance with
their terms.

9



--------------------------------------------------------------------------------



 



     (k) Such Grantor has no material deposit accounts subject to the grant or
security in Section 1 of this Agreement as of the date hereof, other than the
Pledged Deposit Accounts listed on Schedule II hereto.
     (l) Such Grantor is not a beneficiary or assignee under any letter of
credit with a stated amount in excess of $10,000,000 and issued by a United
States financial institution as of the date hereof, other than the letters of
credit described in Schedule VII hereto.
     (m) This Agreement creates in favor of the Agent for the benefit of the
Secured Parties a valid security interest in the Collateral granted by such
Grantor under this Agreement, securing the payment of the Secured Obligations
except to the extent that control or possession by the Agent is required for the
creation of the security interest; all filings and other actions necessary to
perfect the security interest in the Collateral granted by such Grantor have
been duly made or taken and are in full force and effect other than (i) actions
necessary to obtain control of Collateral as provided in Sections 9-104, 9-105,
9-106 and 9-107 of the UCC; (ii) actions necessary to perfect the Agent’s
security interest with respect to Collateral evidenced by a certificate of title
or Collateral consisting of vessels or aircraft and (iii) actions necessary to
transfer and prior approval of or filings with any governmental entity required
in connection with any interest in Pledged Equity; provided however, that the
Agent will receive a security interest, but not a first priority security
interest, in (1) Collateral consisting of any securities or commodity account,
(2) Account Collateral maintained with a financial institution other than the
Agent, (3) assets encumbered by Liens on the date of this Agreement,
(4) Collateral evidenced by a certificate of title or consisting of vessels or
aircraft, (5) collateral subject to Liens permitted by the terms of the Credit
Agreement, (6) Collateral with an aggregate book value of less than $10,000,000
and (7) other Collateral to the extent consented to by Agent and approved by the
Required Lenders (collectively, the “Specified Collateral”).
     (n) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for (i) the grant by such Grantor of the security interest
granted hereunder or for the execution, delivery or performance of this
Agreement by such Grantor, (ii) the perfection or maintenance of the security
interest created hereunder (including the first priority nature of such security
interest in Collateral other than the Specified Collateral), except for (A) the
filing of financing and continuation statements under the UCC, which financing
statements have been duly filed and are in full force and effect, (B) the
recordation of the Intellectual Property Security Agreement with respect to
certain registered copyrights attached thereto, which has been delivered for
recording and is in full force and effect, and the actions described in
Section 4 with respect to the Security Collateral, (C) subject to certain
corporate actions by the holders or issuers of Non-U.S. Initial Pledged Equity
which have not occurred as of the Effective Date, necessary to transfer or
assign, (D) the governmental filings required to be made or approvals obtained
prior to the creation of a security interest in any Pledged Equity issued by a
non-US Person and any filings or approvals required prior to realizing on any
such Pledged Equity, and (E) the control of certain assets as provided in
Sections 9-104, 9-105, 9-106 and 9-107 of the UCC, or (iii) the exercise by the
Agent of its voting or other rights provided for in this Agreement or the
remedies in respect of the Collateral pursuant to this Agreement, except as set
forth above and as may be required in connection with the disposition of any
portion of the Security Collateral by laws affecting the offering and sale of
securities generally.

10



--------------------------------------------------------------------------------



 



          (o) The Inventory that has been produced or distributed by such
Grantor has been produced in compliance with all requirements of applicable law
except where the failure to so comply would not have a Material Adverse Effect.
          (p) As to itself and its Intellectual Property Collateral:
     (i) The operation of such Grantor’s business as currently conducted or as
contemplated to be conducted and the use of the Intellectual Property Collateral
in connection therewith do not conflict with, infringe, misappropriate, dilute,
misuse or otherwise violate the intellectual property rights of any third party,
except as are not expected to have a Material Adverse Effect.
     (ii) Such Grantor is the exclusive owner of all right, title and interest
in and to Patents, Trademarks and Copyrights contained in the Intellectual
Property Collateral, except as set forth in Schedule IV hereto with respect to
co-ownership of certain Patents, and such Grantor is entitled to use all such
Intellectual Property Collateral in accordance with applicable law, subject to
the terms of the IP Agreements.
     (iii) The Intellectual Property Collateral set forth on Schedule IV hereto
includes all of the registered patents, patent applications, domain names,
trademark registrations and applications, copyright registrations and
applications owned by such Grantor as of the date set forth therein.
     (iv) The issued Patents and registered Trademarks contained in the
Intellectual Property Collateral have not been adjudged invalid or unenforceable
in whole or part, and to the knowledge of the Company, are valid and
enforceable, except to the extent Grantor has ceased use of any such registered
Trademarks.
     (v) Such Grantor has made or performed all filings, recordings and other
acts and has paid all required fees and taxes, as deemed necessary by Grantor in
its reasonable business discretion, to maintain and protect its interest in each
and every material item of Intellectual Property Collateral owned by such
Grantor in full force and effect.
     (vi) No claim has been asserted and is pending by any Person challenging or
questioning the use of any Intellectual Property Collateral or the validity of
effectiveness of any such Intellectual Property Collateral, nor does the Company
know of any valid basis for any such claim, except, in either case, for such
claims that in the aggregate are not reasonably expected to have a Material
Adverse Effect. The use of such Intellectual Property Collateral by the Company
and its Subsidiaries does not infringe on the rights of any Person, except for
such claims and infringements that, in the aggregate, are not reasonably
expected to

11



--------------------------------------------------------------------------------



 



have a Material Adverse Effect. The consummation of the transactions
contemplated by the Loan Documents will not result in the termination or
impairment of any of the Intellectual Property Collateral.
     (vii) With respect to each IP Agreement: (A) to the knowledge of the
Company, such IP Agreement is valid and binding and in full force and effect;
(B) such IP Agreement will not cease to be valid and binding and in full force
and effect on terms identical to those currently in effect as a result of the
rights and interest granted herein, nor will the grant of such rights and
interest constitute a breach or default under such IP Agreement or otherwise
give any party thereto a right to terminate such IP Agreement; (C) such Grantor
has not received any notice of termination or cancellation under such IP
Agreement within the six months immediately preceding the date of this
Agreement; (D) within the six months immediately preceding the date of this
Agreement, such Grantor has not received any notice of a breach or default under
such IP Agreement, which breach or default has not been cured; and (E) neither
such Grantor nor, to such Grantor’s knowledge, any other party to such IP
Agreement is in breach or default thereof in any material respect, and no event
has occurred that, with notice or lapse of time or both, would constitute such a
breach or default or permit termination or modification under such IP Agreement,
in each case except as would not reasonably be expected to have a Material
Adverse Effect.
     (viii) To the Company’s knowledge, none of the material Trade Secrets of
such Grantor has been used, divulged, disclosed or appropriated to the detriment
of such Grantor for the benefit of any other Person other than such Grantor
within the past two years.
          Section 7. Further Assurances. (a) Each Grantor agrees that from time
to time, in accordance with the terms of this Agreement at the expense of such
Grantor and at the reasonable request of the Agent, such Grantor will promptly
execute and deliver, or otherwise authenticate, all further instruments and
documents, and take all further action that may be reasonably necessary or
desirable, or that the Agent may reasonably request, in order to perfect and
protect any pledge or security interest granted or purported to be granted by
such Grantor hereunder or to enable the Agent to exercise and enforce its rights
and remedies hereunder with respect to any Collateral of such Grantor. Without
limiting the generality of the foregoing, each Grantor will, at the reasonable
request of the Agent, promptly with respect to the Collateral of such Grantor:
(i) mark conspicuously each document included in Inventory, each chattel paper
included in Receivables each Assigned Agreement and, at the request of the
Agent, each of its records pertaining to such Collateral with a legend, in form
and substance reasonably satisfactory to the Agent, indicating that such
document, Assigned Agreement or Collateral is subject to the security interest
granted hereby; (ii) if any such Collateral shall be evidenced by a promissory
note or other instrument or chattel paper, deliver and pledge to the Agent
hereunder such note or instrument or chattel paper duly indorsed and accompanied
by duly executed instruments of transfer or assignment, all in form and
substance reasonably satisfactory to the Agent; (iii) file such financing or
continuation statements, or amendments thereto, and such other instruments or
notices, as may be reasonably necessary or desirable, or as the Agent may
reasonably request, in order to perfect and preserve the security interest
granted or purported to be granted by such

12



--------------------------------------------------------------------------------



 



Grantor hereunder; (iv) at the request of the Agent, take all action to ensure
that the Agent’s security interest is noted on any certificate of title related
to any Collateral evidenced by a certificate of title; and (v) deliver to the
Agent evidence that all other actions that the Agent may deem reasonably
necessary or desirable in order to perfect and protect the security interest
granted or purported to be granted by such Grantor under this Agreement has been
taken.
          (b) Each Grantor hereby authorizes the Agent to file one or more
financing or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover all assets or all personal property (or words of similar
effect) of such Grantor in the United States other than assets now or hereafter
constituting Principal Properties or the equity of Restricted Subsidiaries, or
any real property or fixtures, regardless of whether any particular asset
described in such financing statements falls within the scope of the UCC. A
photocopy or other reproduction of this Agreement shall be sufficient as a
financing statement where permitted by law. Each Grantor ratifies its
authorization for the Agent to have filed such financing statements,
continuation statements or amendments filed prior to the date hereof.
          (c) Each Grantor will furnish to the Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection with such Collateral as the
Agent may reasonably request, all in reasonable detail.
          Section 8. As to Equipment and Inventory. (a) Each Grantor will keep
its Equipment having a value in excess of $10,000,000 and Inventory having a
value in excess of $10,000,000 (other than Inventory sold in the ordinary course
of business) at the places therefor specified in Schedule VIII and Schedule IX,
respectively, or, upon 30 days’ prior written notice to the Agent (or such
lesser time as may be agreed by the Agent), at such other places designated by
such Grantor in such notice.
          (b) Each Grantor will pay promptly when due all property and other
taxes, assessments and governmental charges or levies imposed upon, and all
claims (including, without limitation, claims for labor, materials and supplies)
against, its Equipment and Inventory, except to the extent payment thereof is
not required by Section 5.01(b) of the Credit Agreement. In producing its
Inventory, each Grantor will comply with all requirements of applicable law,
except where the failure to so comply will not have a Material Adverse Effect.
          Section 9. Insurance. (a) Each Grantor will, at its own expense,
maintain or cause to be maintained, insurance with respect to its Equipment and
Inventory in such amounts, against such risks, in such form and with such
insurers, as shall be customary for similar businesses of the size and scope of
the Company on a consolidated basis, provided however that the Grantor may self
insure to the extent consistent with prudent business practice. Each policy of
each Grantor for liability insurance shall provide for all losses to be paid on
behalf of the Agent and such Grantor as their interests may appear, and each
policy for property damage insurance shall provide for all losses, except for
losses of less than $25,000,000 per occurrence, to be paid, in accordance with
the Lender loss payee provisions which were requested pursuant to clause (iv)
below, directly to the Agent. So long as no Event of Default shall have occurred
and be continuing, all property damage insurance payments received by the Agent
in connection with any loss, damage or destruction of Inventory will be released
by the Agent to the applicable

13



--------------------------------------------------------------------------------



 



Grantor. Each such policy shall in addition (i) name such Grantor and the Agent
as insured parties thereunder (without any representation or warranty by or
obligation upon the Agent) as their interests may appear, (ii) provide that
there shall be no recourse against the Agent for payment of premiums or other
amounts with respect thereto, (iii) provide that at least 10 days’ prior written
notice of cancellation or of lapse shall be given to the Agent by the insurer
and (iv) contain such other customary lender loss payee provisions as the Agent
shall reasonably request. Each Grantor will, if so requested by the Agent,
deliver to the Agent certificates of insurance evidencing such insurance and, as
often as the Agent may reasonably request, a report of a reputable insurance
broker or the insurer with respect to such insurance. Further, each Grantor
will, at the request of the Agent, duly execute and deliver instruments of
assignment of such insurance policies to comply with the requirements of Section
1(i) and cause the insurers to acknowledge notice of such assignment.
          (b) Reimbursement under any liability insurance maintained by any
Grantor pursuant to this Section 9 may be paid directly to the Person who shall
have incurred damages covered by such insurance. In case of any loss involving
damage to Equipment or Inventory when subsection (c) of this Section 9 is not
applicable, the applicable Grantor, to the extent determined to be in the
business interest of such Grantor, will make or cause to be made the necessary
repairs to or replacements of such Equipment or Inventory, and any proceeds of
insurance properly received by or released to such Grantor shall be used by such
Grantor, except as otherwise required hereunder or by the Credit Agreement, to
pay or as reimbursement for the costs of such repairs or replacements or, if
such Grantor determines not to repair or replace such Equipment or Inventory,
treat the loss or damage as a disposition under Section 5.02(e)(v) of the Credit
Agreement.
          (c) So long as no Event of Default shall have occurred and be
continuing, all insurance payments received by the Agent in connection with any
loss, damage or destruction of any Inventory or Equipment will be released by
the Agent to the applicable Grantor. Upon the occurrence and during the
continuance of any Event of Default, all insurance payments in respect of such
Equipment or Inventory shall be paid to the Agent and shall, in the Agent’s sole
discretion, (i) be released to the applicable Grantor for the repair,
replacement or restoration thereof, (ii) be held as additional Collateral
hereunder or applied as specified in Section 19(b) or (iii) be released to the
Agent Sweep Account and applied as provided in Section 2.18(h) of the Credit
Agreement.
          Section 10. Post-Closing Changes; Collections on Assigned Agreements
and Receivables. (a) No Grantor will change its name, type of organization,
jurisdiction of organization or organizational identification number from those
set forth in Schedule V of this Agreement without first giving at least 15
Business Days prior written notice to the Agent, or such lesser period of time
as agreed by the Agent, and taking all action reasonably required by the Agent
for the purpose of perfecting or protecting the security interest granted by
this Agreement. Each Grantor will hold and preserve its records relating to the
Collateral, including, without limitation, the Assigned Agreements and Related
Contracts, and will permit representatives of the Agent at any time during
normal business hours to inspect and make abstracts from such records and other
documents to the extent provided in Section 5.01(e) of the Credit Agreement. If
any Grantor does not have an organizational identification number and later
obtains one, it will forthwith notify the Agent of such organizational
identification number.

14



--------------------------------------------------------------------------------



 



          (b) Except as otherwise provided in this subsection (b), each Grantor
will continue to collect, at its own expense, all amounts due or to become due
such Grantor under the Assigned Agreements and Receivables. In connection with
such collections, such Grantor may take (and, at the Agent’s direction, will
take) such action as such Grantor or the Agent may deem necessary or advisable
to enforce collection of the Assigned Agreements and Receivables; provided,
however, that the Agent shall have the right at any time, upon the occurrence
and during the continuance of an Event of Default and upon written notice to
such Grantor of its intention to do so, to notify the Obligors under any
Assigned Agreements and Receivables of the assignment of such Assigned
Agreements to the Agent and to direct such Obligors to make payment of all
amounts due or to become due to such Grantor thereunder directly to the Agent
and, upon such notification and at the expense of such Grantor, to enforce
collection of any such Assigned Agreements and Receivables, to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done, and to otherwise exercise all rights
with respect to such Assigned Agreements and Receivables, including, without
limitation, those set forth in Section 9-607 of the UCC. After receipt by any
Grantor of the notice from the Agent referred to in the proviso to the preceding
sentence, (i) all amounts and proceeds (including, without limitation,
instruments) received by such Grantor in respect of the Assigned Agreements and
Receivables of such Grantor shall be received in trust for the benefit of the
Secured Parties, shall be segregated from other funds of such Grantor and shall
be forthwith paid over to the Agent in the same form as so received (with any
necessary indorsement) to be deposited in the Agent Sweep Account in the United
States and either (A) released to such Grantor so long as no Event of Default
shall have occurred and be continuing or (B) if any Event of Default shall have
occurred and be continuing, applied as provided in Section 19(b) of this
Agreement or as provided in Section 2.18(h) of the Credit Agreement, and
(ii) such Grantor will not adjust, settle or compromise the amount or payment of
any Receivable or amount due on any Assigned Agreement, release wholly or partly
any Obligor thereof or allow any credit or discount thereon other than credits
or discounts given in the ordinary course of business.
          Section 11. As to Intellectual Property Collateral. (a) With respect
to each item of its Intellectual Property Collateral material to the business of
the Company and its Subsidiaries, each Grantor agrees to take, at its expense,
all commercially reasonable steps as determined in Grantor’s reasonable
discretion, including, without limitation, in the U.S. Patent and Trademark
Office, the U.S. Copyright Office and any other governmental authority, to (i)
maintain the validity and enforceability of such Intellectual Property
Collateral and maintain such Intellectual Property Collateral in full force and
effect, and (ii) pursue the registration and maintenance (in accordance with the
exercise of such Grantor’s reasonable business discretion) of each patent,
trademark, or copyright registration or application, now or hereafter included
in such Intellectual Property Collateral of such Grantor, including, without
limitation, the payment of required fees and taxes, the filing of responses to
office actions issued by the U.S. Patent and Trademark Office, the U.S.
Copyright Office or other governmental authorities, the filing of applications
for renewal or extension, the filing of affidavits under Sections 8 and 15 of
the U.S. Trademark Act, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings, in each case except where the failure to so file, register or
maintain is not reasonably likely to have a Material Adverse Effect. No Grantor
shall, without the written consent of the Agent, which shall

15



--------------------------------------------------------------------------------



 



not be unreasonably withheld or delayed, discontinue use of or otherwise abandon
any such material Intellectual Property Collateral, or abandon any right to file
an application for patent, trademark, or copyright, unless such Grantor shall
have determined that such use or the pursuit or maintenance of such Intellectual
Property Collateral is no longer necessary or desirable in the conduct of such
Grantor’s business and that the loss thereof would not be reasonably likely to
have a Material Adverse Effect.
          (b) Until the termination of the Credit Agreement, each Grantor agrees
to provide, annually to the Agent an updated Schedule of its Patents, Trademarks
and registered Copyrights.
          (c) In the event that any Grantor becomes aware that any item of the
Intellectual Property Collateral is being infringed or misappropriated by a
third party, such Grantor shall take such commercially reasonable actions
determined in its reasonable discretion, at its expense, to protect or enforce
such Intellectual Property Collateral, including, without limitation, suing for
infringement or misappropriation and for an injunction against such infringement
or misappropriation.
          (d) Each Grantor shall take all reasonable steps which it deems
appropriate under the circumstances to preserve and protect each item of its
material Trademarks included in the Intellectual Property Collateral, including,
without limitation, maintaining substantially the quality of any and all
products or services used or provided in connection with any of the Trademarks,
consistent with the general quality of the products and services as of the date
hereof, and taking all steps reasonably necessary to ensure that all licensed
users of any of the Trademarks use such consistent standards of quality.
          (e) With respect to its Intellectual Property Collateral, upon the
reasonable request of Agent made upon the occurrence and during the continuance
of an Event of Default, each Grantor agrees to execute or otherwise authenticate
an agreement, in substantially the form set forth in Exhibit A hereto or
otherwise in form and substance satisfactory to the Agent (an “Intellectual
Property Security Agreement”), for recording the security interest granted
hereunder to the Agent in such Intellectual Property Collateral with the U.S.
Patent and Trademark Office, the U.S. Copyright Office, and any other
governmental authorities necessary to perfect the security interest hereunder in
such Intellectual Property Collateral.
          (f) Upon the occurrence of and during the continuance of an Event of
Default, each entity which executes a Security Agreement Supplement as Grantor
shall execute and deliver to the Agent with such written notice, or otherwise
authenticate, an agreement substantially in the form of Exhibit B hereto or
otherwise in form and substance satisfactory to the Agent (an “IP Security
Agreement Supplement”) covering such Intellectual Property, which IP Security
Agreement Supplement shall be recorded with the U.S. Patent and Trademark
Office, the U.S. Copyright Office and any other governmental authorities
necessary to perfect the security interest hereunder in such Intellectual
Property.
          Section 12. Voting Rights; Dividends; Etc. (a) So long as no Default
under Section 6.01(a) or (e) of the Credit Agreement shall have occurred and be
continuing:

16



--------------------------------------------------------------------------------



 



     (i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose.
     (ii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of the Security
Collateral of such Grantor if and to the extent that the payment thereof is not
otherwise prohibited by the terms of the Loan Documents; provided, however, that
any and all dividends, interest and other distributions paid or payable in the
form of instruments or certificates in respect of, or in exchange for, any
Security Collateral, shall be promptly delivered to the Agent to hold as
Security Collateral and shall, if received by such Grantor, be received in trust
for the benefit of the Secured Parties, be segregated from the other property or
funds of such Grantor and be promptly delivered to the Agent as Security
Collateral in the same form as so received (with any necessary indorsement).
     (iii) The Agent will execute and deliver (or cause to be executed and
delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.
     (b) Upon the occurrence and during the continuance of a Default under
Section 6.01(a) or (e) of the Credit Agreement:
     (i) All rights of each Grantor (x) to exercise or refrain from exercising
the voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 12(a)(i) shall, upon notice to such Grantor by the
Agent, cease and (y) to receive the dividends, interest and other distributions
that it would otherwise be authorized to receive and retain pursuant to
Section 12(a)(ii) shall automatically cease, and all such rights shall thereupon
become vested in the Agent for the benefit of the Secured Parties, which shall
thereupon have the sole right to exercise or refrain from exercising such voting
and other consensual rights and to receive and hold as Security Collateral such
dividends, interest and other distributions.
     (ii) All dividends, interest and other distributions that are received by
any Grantor contrary to the provisions of paragraph (i) of this Section 12(b)
shall be received in trust for the benefit of the Secured Parties, shall be
segregated from other funds of such Grantor and shall be promptly paid over to
the Agent as Security Collateral in the same form as so received (with any
necessary indorsement).
          Section 13. As to the Assigned Agreements. (a) Each Grantor will at
its expense:
     (i) perform and observe all terms and provisions of the Assigned Agreements
to be performed or observed by it to the extent consistent with its past
practice or reasonable business judgment, maintain the Assigned Agreements to
which it is a party in

17



--------------------------------------------------------------------------------



 



full force and effect, enforce the Assigned Agreements to which it is a party in
accordance with the terms thereof and take all such action to such end as may be
requested from time to time by the Agent; and
     (ii) furnish to the Agent promptly upon receipt thereof copies of all
notices of defaults in excess of $50,000,000 received by such Grantor under or
pursuant to the Assigned Agreements to which it is a party, and from time to
time (A) furnish to the Agent such information and reports regarding the
Assigned Agreements and such other Collateral of such Grantor as the Agent may
reasonably request and (B) upon request of the Agent, make to each other party
to any Assigned Agreement to which it is a party such demands and requests for
information and reports or for action as such Grantor is entitled to make
thereunder.
          (b) Each Grantor hereby consents on its behalf and on behalf of its
Subsidiaries to the assignment and pledge to the Agent for benefit of the
Secured Parties of each Assigned Agreement to which it is a party by any other
Grantor hereunder.
          (c) Each Grantor agrees, upon the reasonable request of Agent, to
instruct each other party to each Assigned Agreement to which it is a party,
that all payments due or to become due under or in connection with such Assigned
Agreement will be made directly to a Pledged Deposit Account.
          (d) All moneys received or collected pursuant to subsection (c) above
shall be (i) released to the applicable Grantor on the terms set forth in
Section 5 so long as no Event of Default shall have occurred and be continuing
or (ii) if any Event of Default shall have occurred and be continuing, applied
as provided in Section 19(b).
          Section 14. As to Letter-of-Credit Rights and Commercial Tort Claims.
(a) Except as otherwise permitted by the Credit Agreement and this Agreement,
each Grantor, by granting a security interest in its Receivables consisting of
letter-of-credit rights to the Agent, hereby assigns to the Agent such rights
(including its contingent rights) to the proceeds of all Related Contracts
consisting of letters of credit of which it is or hereafter becomes a
beneficiary or assignee. Upon request of the Agent, each Grantor will promptly
use commercially reasonable efforts to cause the issuer of each letter-of-credit
with a stated amount in excess of $10,000,000 and each nominated person (as
defined in Section 5-102 of the UCC) (if any) with respect thereto to consent to
such assignment of the proceeds thereof pursuant to a consent in form and
substance reasonably satisfactory to the Agent and deliver written evidence of
such consent to the Agent.
          (b) Upon the occurrence and during the continuance of an Event of
Default, each Grantor will, promptly upon request by the Agent, (i) notify (and
such Grantor hereby authorizes the Agent to notify) the issuer and each
nominated person with respect to each of the Related Contracts consisting of
letters of credit that the proceeds thereof have been assigned to the Agent
hereunder and any payments due or to become due in respect thereof are to be
made directly to the Agent or its designee and (ii) arrange for the Agent to
become the transferee beneficiary of letter of credit.

18



--------------------------------------------------------------------------------



 



          (c) In the event that any Grantor hereafter acquires or has any
commercial tort claim that has been filed with any court in excess of
$25,000,000 in the aggregate, it shall, promptly after such claim has been filed
with such court, deliver a supplement to Schedule X hereto, identifying such new
commercial tort claim; provided, however, that, with respect to any commercial
tort claim in respect of Intellectual Property Collateral, the obligation set
forth in this Section 14(c) shall only be applicable with respect to any such
commercial tort claims to the extent relating to Intellectual Property
Collateral with respect to which the applicable Grantors have executed or
otherwise authenticated (or have an obligation pursuant to Section 11(e) to
execute or otherwise authenticate) an Intellectual Property Security Agreement.
          Section 15. Transfers and Other Liens; Additional Shares. (a) Each
Grantor agrees that it will not (i) sell, assign or otherwise dispose of, or
grant any option with respect to, any of the Collateral, other than sales,
assignments and other dispositions of Collateral, and options relating to
Collateral, permitted under the terms of the Credit Agreement or (ii) create or
suffer to exist any Lien upon or with respect to any of the Collateral of such
Grantor except for the pledge, assignment and security interest created under
this Agreement and Liens permitted under the Credit Agreement.
          (b) Subject to the terms of the Credit Agreement and this Agreement,
each Grantor agrees that it will (i) cause each issuer of the Pledged Equity
pledged by such Grantor not to issue any equity interests or other securities in
addition to or in substitution for the Pledged Equity issued by such issuer
except to such Grantor or its Affiliates, and (ii) pledge hereunder, promptly
upon its acquisition (directly or indirectly) thereof, any and all additional
equity interests or other securities as required by Section 5.01(i) of the
Credit Agreement from time to time acquired by such Grantor in any manner.
          Section 16. Agent Appointed Attorney in Fact. Each Grantor hereby
irrevocably appoints the Agent such Grantor’s attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such Grantor
or otherwise, from time to time, upon the occurrence and during the continuance
of an Event of Default, in the Agent’s discretion, to take any action and to
execute any instrument that the Agent may deem necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation:
     (a) to obtain and adjust insurance required to be paid to the Agent
pursuant to Section 9,
     (b) to ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral,
     (c) to receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) or (b) above, and
     (d) to file any claims or take any action or institute any proceedings that
the Agent may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce compliance with the terms and conditions of
any Assigned Agreement or the rights of the Agent with respect to any of the
Collateral.

19



--------------------------------------------------------------------------------



 



          Section 17. Agent May Perform. If any Grantor fails to perform any
agreement contained herein, the Agent may, but without any obligation to do so,
upon notice to the Company of at least five Business Days in advance and if the
Company fails to cure within such period, itself perform, or cause performance
of, such agreement, and the expenses of the Agent incurred in connection
therewith shall be payable by such Grantor under Section 20.
          Section 18. The Agent’s Duties. (a) The powers conferred on the Agent
hereunder are solely to protect the Secured Parties’ interest in the Collateral
and shall not impose any duty upon it to exercise any such powers. Except for
the safe custody of any Collateral in its possession and the accounting for
moneys actually received by it hereunder, the Agent shall have no duty as to any
Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not any Secured Party has or is deemed to have knowledge
of such matters, or as to the taking of any necessary steps to preserve rights
against any parties or any other rights pertaining to any Collateral. The Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which it accords its own property.
          (b) Anything contained herein to the contrary notwithstanding, the
Agent may from time to time, when the Agent deems it to be necessary, appoint
one or more of its Affiliates (or, with the consent of the Company, any other
Persons) subagents (each a “Subagent”) for the Agent hereunder with respect to
all or any part of the Collateral. In the event that the Agent so appoints any
Subagent with respect to any Collateral, (i) the assignment and pledge of such
Collateral and the security interest granted in such Collateral by each Grantor
hereunder shall be deemed for purposes of this Agreement to have been made to
such Subagent, in addition to the Agent, for the ratable benefit of the Secured
Parties, as security for the Secured Obligations of such Grantor, (ii) such
Subagent shall automatically be vested, in addition to the Agent, with all
rights, powers, privileges, interests and remedies of the Agent hereunder with
respect to such Collateral, and (iii) the term “Agent,” when used herein in
relation to any rights, powers, privileges, interests and remedies of the Agent
with respect to such Collateral, shall include such Subagent; provided, however,
that no such Subagent shall be authorized to take any action with respect to any
such Collateral unless and except to the extent expressly authorized in writing
by the Agent.
          Section 19. Remedies. If any Event of Default shall have occurred and
be continuing and such Event of Default has resulted in the acceleration of the
Secured Obligations, which acceleration has not been rescinded or otherwise
terminated:
     (a) The Agent may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party upon default under the UCC (whether
or not the UCC applies to the affected Collateral) and also may: (i) require
each Grantor to, and each Grantor hereby agrees that it will at its expense and
upon request of the Agent forthwith, assemble all or part of the Collateral as
directed by the Agent and make it available to the Agent at a place and time to
be designated by the Agent that is reasonably convenient to both parties;
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the Agent’s
offices or

20



--------------------------------------------------------------------------------



 



elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Agent may deem commercially reasonable; (iii) occupy, consistent with
Section 5.01(e) of the Credit Agreement, on a non-exclusive basis any premises
owned or leased by any of the Grantors where the Collateral or any part thereof
is assembled or located for a reasonable period in order to effectuate its
rights and remedies hereunder or under law, without obligation to such Grantor
in respect of such occupation; and (iv) exercise any and all rights and remedies
of any of the Grantors under or in connection with the Collateral, or otherwise
in respect of the Collateral, including, without limitation, (A) any and all
rights of such Grantor to demand or otherwise require payment of any amount
under, or performance of any provision of, the Assigned Agreements, the
Receivables and the other Collateral, (B) withdraw, or cause or direct the
withdrawal, of all funds with respect to the Account Collateral, and
(C) exercise all other rights and remedies with respect to the Assigned
Agreements, the Receivables and the other Collateral, including, without
limitation, those set forth in Section 9-607 of the UCC. Each Grantor agrees
that, to the extent notice of sale shall be required by law, at least ten days’
notice to such Grantor of the time and place of any public sale, or of the time
after which any private sale is to be made shall constitute reasonable
notification. The Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Agent may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.
     (b) Any cash held by or on behalf of the Agent and all cash proceeds
received by or on behalf of the Agent in respect of any sale of, collection
from, or other realization upon all or any part of the Collateral may, in the
discretion of the Agent, be held by the Agent as collateral for, and/or then or
at any time thereafter shall be applied in whole or in part by the Agent for the
ratable benefit of the Secured Parties against, all or any part of the Secured
Obligations, in accordance with Section 6.04 of the Credit Agreement.
     (c) All payments received by any Grantor under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be received
in trust for the benefit of the Agent, shall be segregated from other funds of
such Grantor and shall be forthwith paid over to the Agent in the same form as
so received (with any necessary indorsement).
     (d) Subject to the provisions of Section 9.06 of the Credit Agreement, the
Agent may, without notice to any Grantor except as required by law and at any
time or from time to time, charge, set off and otherwise apply all or any part
of the Secured Obligations against any funds held with respect to the Account
Collateral or in any other deposit account.
     (e) In the event of any sale or other disposition of any of the
Intellectual Property Collateral of any Grantor, the goodwill symbolized by any
Trademarks subject to such sale or other disposition shall be included therein,
and such Grantor shall supply to the Agent or its designee, to the extent
practicable, such Grantor’s know-how and expertise, and documents and things
relating to any Intellectual Property Collateral subject to such sale or other
disposition, and such Grantor’s customer lists and other

21



--------------------------------------------------------------------------------



 



records and documents relating to such Intellectual Property Collateral and to
the manufacture, distribution, advertising and sale of products and services of
such Grantor.
          (f) In each case under this Agreement in which the Agent takes any
action with respect to the Collateral, including proceeds, the Agent shall
provide to the Company such records and information regarding the possession,
control, sale and any receipt of amounts with respect to such Collateral as may
be reasonably requested by the Company as a basis for the preparation of the
company’s financial statements in accordance with GAAP.
          Section 20. Indemnity and Expenses. (a) Each Grantor agrees to
indemnify, defend and save and hold harmless each Secured Party and each of
their Affiliates and their respective officers, directors, employees, trustees,
agents and advisors (each, an “Indemnified Party”) from and against, and shall
pay on demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or resulting from this Agreement
(including, without limitation, enforcement of this Agreement), except to the
extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct.
          (b) Each Grantor will upon demand pay to the Agent the amount of any
and all reasonable expenses, including, without limitation, the reasonable fees
and expenses of its counsel and of any experts and agents, that the Agent may
incur in connection with (i) the custody, preservation, use or operation of, or
the sale of, collection from or other realization upon, any of the Collateral of
such Grantor, (ii) the exercise or enforcement of any of the rights of the Agent
or the other Secured Parties hereunder or (iii) the failure by such Grantor to
perform or observe any of the provisions hereof.
          Section 21. Amendments; Waivers; Additional Grantors; Etc. (a) No
amendment or waiver of any provision of this Agreement, and no consent to any
departure by any Grantor herefrom, shall in any event be effective unless the
same shall be in writing and signed by the Agent and, with respect to any
amendment, the Company on behalf of the Grantors, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No failure on the part of the Agent or any other
Secured Party to exercise, and no delay in exercising any right hereunder, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.
          (b) Upon the execution and delivery by any Person of a security
agreement supplement in substantially the form of Exhibit C hereto (each a
“Security Agreement Supplement”), such Person shall be referred to as an
“Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Loan Documents to “Grantor” shall also
mean and be a reference to such Additional Grantor, each reference in this
Agreement and the other Loan Documents to the “Collateral” shall also mean and
be a reference to the Collateral granted by such Additional Grantor and each
reference in this

22



--------------------------------------------------------------------------------



 



Agreement to a Schedule shall also mean and be a reference to the schedules
attached to such Security Agreement Supplement.
          Section 22. Confidentiality; Notices; References. (a) The
confidentiality provisions of Section 9.09 of the Credit Agreement shall apply
to all information received by the Agent or any Lender under this Agreement.
          (b) All notices and other communications provided for hereunder shall
be delivered as provided in Section 9.02 of the Credit Agreement.
          (c) The definitions of certain terms used in this Agreement are set
forth in the following locations:

     
Account Collateral
  Section 1(f)
Agreement
  Preamble
Agreement Collateral
  Section 1(e)
Assigned Agreements
  Section 1(e)
Borrower
  Preamble
Collateral
  Section 1
Copyrights
  Section 1 (g)(iii)
Credit Agreement
  Recitals (2)
Deposit Account Control Agreement
  Section 5(a)
Equipment
  Section 1(a)
Grantor, Grantors
  Preamble
Initial Pledged Equity
  Recitals (5)
Initial Pledged Debt
  Recitals (5)
Intellectual Property Collateral
  Section 1(g)
Inventory
  Section 1(b)
IP Agreements
  Section 1(g)(v)
Material Subsidiary
  Section 1(d)(iii)
Obligor
  Section 5(a)
Patents
  Section 1(g)(i)
Pledged Debt
  Section 1(d)(iv)
Pledged Deposit Accounts
  Recitals (6)
Pledged Equity
  Section 1(d)(iii)
Receivables
  Section 1(c)
Related Contracts
  Section 1(c)
Secured Obligations
  Section 2
Secured Parties
  Section 2
Security Collateral
  Section 1(d)
Specified Collateral
  Section 6(m)
Trademarks
  Section 1(g)(ii)
Trade Secrets
  Section 1(g)(iii)
UCC
  Recitals (9)

23



--------------------------------------------------------------------------------



 



          Section 23. Continuing Security Interest; Assignments Under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) except as otherwise provided in Section 9.16 of the
Credit Agreement, remain in full force and effect until the latest of (i) the
payment in full in cash of the Secured Obligations, (ii) the Termination Date
and (iii) the termination or expiration of all Letters of Credit, (b) be binding
upon each Grantor, its successors and assigns and (c) inure, together with the
rights and remedies of the Agent hereunder, to the benefit of the Secured
Parties and their respective successors, permitted transferees and permitted
assigns. Without limiting the generality of the foregoing clause (c), to the
extent permitted in Section 9.08 of the Credit Agreement, any Lender may assign
or otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement (including, without limitation, all or any portion of its
Commitments, the Advances owing to it and the Note or Notes, if any, held by it)
to any permitted transferee, and such permitted transferee shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
herein or otherwise.
          Section 24. Release; Termination. (a) Upon any sale, lease, transfer
or other disposition of any item of Collateral of any Grantor in accordance with
the terms of the Loan Documents, or upon any Subsidiary ceasing to be a Material
Subsidiary, the security interests granted under this Agreement by such Grantor
in such Collateral or in the shares of stock or equity interests (including,
without limitation, any Initial Pledged Equity) of such Subsidiary that has
ceased to be a Material Subsidiary shall immediately terminate and automatically
be released and Agent will promptly deliver at the Grantor’s request to such
Grantor all certificates representing any Pledged Equity released and all notes
and other instruments representing any Pledged Debt, Receivables or other
Collateral, and Agent will, at such Grantor’s expense, promptly execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted hereby; provided, however, that no such documents
shall be required unless such Grantor shall have delivered to the Agent, at
least five Business Days prior to the date such documents are required by
Grantor, or such lesser period of time agreed by the Agent, a written request
for release describing the item of Collateral and the consideration to be
received in the sale, transfer or other disposition and any expenses in
connection therewith, together with a form of release for execution by the Agent
and a certificate of such Grantor to the effect that the transaction is in
compliance with the Loan Documents.
          (b) The pledge and security interest granted hereby will be terminated
as set forth in Section 9.16(b) of the Credit Agreement and upon such
termination all rights to the Collateral shall revert to the applicable Grantor
and the Agent will promptly deliver to the applicable Grantors all certificates
representing any Pledged Equity or Pledged Debt, Receivables or other
Collateral.
          Section 25. Execution in Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or .pdf shall be effective as delivery of an original
executed counterpart of this Agreement.

24



--------------------------------------------------------------------------------



 



          Section 26. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.
          Section 27. Jurisdiction; Waiver of Jury Trial. (a) Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. Each Grantor hereby further irrevocably consents to the
service of process in any action or proceeding in such courts by the mailing
thereof by any parties hereto by registered or certified mail, postage prepaid,
to the Borrower at its address specified pursuant to Section 9.02 of the Credit
Agreement. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement in the courts
of any jurisdiction.
          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
          (c) Each of the parties hereto hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
actions of the Agent or any Secured Party in the negotiation, administration,
performance or enforcement thereof.
          Section 28. Continuation of Liens Granted Under the Existing Security
Agreement. This Agreement shall become effective upon the Agent’s receipt of
executed counterparts to this Agreement from the Borrower and each other Grantor
listed on the signature pages hereof. Upon the effectiveness of this Agreement,
(a) the terms and condition of the Existing US Security Agreement shall be
amended as set forth herein and, as so amended, shall be restated in their
entirety and (b) Bank of America will succeed as Agent hereunder in accordance
with Section 8.12 of the Credit Agreement. This Agreement shall not in any way
release or impair the rights, duties, obligations or Liens, security interests
and hypothecs created pursuant to the Existing US Security Agreement or affect
the relative priorities thereof, in each case to the extent in force and effect
thereunder as of the effective date of this Agreement, except as specifically
modified hereby or by documents, instruments and agreements executed and
delivered in connection herewith, and all of such rights, duties, obligations,
Liens, security interests and hypothecs are assumed, ratified and affirmed by
the Borrower and each other Grantor. The Liens, security interests and hypothecs
granted in favor of the Agent pursuant to the Existing US Security Agreement
shall continue without any diminution thereof and shall remain in full force and
effect on and after the effectiveness of this Agreement. Without limiting

25



--------------------------------------------------------------------------------



 



the generality of the foregoing, this Agreement and all of the Collateral
described herein do and shall continue to secure the payment of all Secured
Obligations of the Grantors under the Loan Documents to the extent provided
herein.
          IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

            EASTMAN KODAK COMPANY
      By:   /s/ William G. Love         Name:   William G. Love        Title:  
Treasurer        CREO MANUFACTURING AMERICA LLC

KODAK AVIATION LEASING LLC
      By:   /s/ William G. Love         Name:   William G. Love        Title:  
Manager        EASTMAN GELATINE CORPORATION

EASTMAN KODAK INTERNATIONAL
CAPITAL COMPANY, INC.

FAR EAST DEVELOPMENT LTD.

FPC INC.

KODAK (NEAR EAST), INC.

KODAK AMERICAS, LTD.

KODAK IMAGING NETWORK, INC.

KODAK PORTUGUESA LIMITED

KODAK REALTY, INC.

LASER-PACIFIC MEDIA CORPORATION

PAKON, INC.

QUALEX, INC.
      By:   /s/ William G. Love         Name:   William G. Love        Title:  
Treasurer   

26



--------------------------------------------------------------------------------



 



         

            KODAK PHILIPPINES, LTD.

NPEC INC.
      By:   /s/ William G. Love         Name:   William G. Love        Title:  
Assistant Treasurer   

27



--------------------------------------------------------------------------------



 



Schedule I, Part I
to the US Security Agreement
INVESTMENT PROPERTY
Part I
Initial Pledged Equity

                                                                      Total    
      Percentage of     Issuer of   Class of               Number of   Number of
  Outstanding     Pledged   Equity       Certificate   Shares   Shares   Shares
Grantor   Equity   Interest   Par Value   No(s)   Outstanding   Pledged  
Pledged
Eastman
Kodak
Company
  Eastman Kodak Holdings B.V.   Common
shares   Nominal value of 1,000 Dutch Guilder or €453,78 as per article 2:178c
BW   Not
applicable     20,401       13,260       65 %
 
                                           
Eastman
  Kodak   Ordinary   UK£1.0     89       100,000,000       65,000,000       65 %
Kodak
  Limited   shares               Ordinary   Ordinary        
Company
                      shares   shares        
 
                                           
 
                93       30,000,000       19,500,000       65 %
 
                      Ordinary   Ordinary        
 
                      shares   shares        
 
                                           
Eastman
Kodak
Company
  Kodak
Holding
GmbH   Shares in a
limited
liability
company   €2,557,800   Not
applicable     20       13       65 %

 



--------------------------------------------------------------------------------



 



Schedule I, Part II
to the US Security Agreement
INVESTMENT PROPERTY
Part II
Initial Pledged Debt

                          Final Grantor   Debt Issuer   Description of Debt  
Maturity
Eastman Kodak Company
  Kodak Graphic Communications Canada Company   Branch Loan   6/30/11
 
           
Eastman Kodak Company
  Kodak Americas, Ltd.   Branch Loan   12/31/11
 
           
Eastman Kodak Company
  Kodak (Egypt) S.A.E.   Branch Loan   12/31/11
 
           
Eastman Kodak Company
  Kodak International Finance Limited   Branch Loan   6/30/11
 
           
Eastman Kodak Company
  Creo Asia Pacific (Singapore) Pte Ltd.   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Creo Asia Pacific Limited   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Creo SRL   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Eastman Kodak Sarl   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Far East Development Ltd.   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak (Australasia) Pty. Ltd.   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak (China) Company Limited   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak (China) Graphic Communications Company Ltd.   Intercompany Receivable  
Monthly
 
           
Eastman Kodak Company
  Kodak (China) Investment Co., Inc.   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak (Egypt) S.A.E.   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak (Hong Kong) Limited   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak (Near East), Inc.   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak (Singapore) Pte. Limited   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak (Taiwan) Limited   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak (Thailand) Limited   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak (Wuxi) Company Limited   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak (Xiamen) Digital Imaging Products Company   Intercompany Receivable  
Monthly
 
           
Eastman Kodak Company
  Kodak Americas, Ltd.   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak Argentina S.A.I.C.   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak Brasileira Comercio de Produtos para Imagem e Servicos Ltda.  
Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak Canada Inc.   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak da Amazonia Industria e Comercio Ltda.   Intercompany Receivable  
Monthly

 



--------------------------------------------------------------------------------



 



                          Final Grantor   Debt Issuer   Description of Debt  
Maturity
Eastman Kodak Company
  Kodak de Mexico S.A. de C.V.   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak Electronic Products (Shanghai) Company Limited   Intercompany Receivable
  Monthly
 
           
Eastman Kodak Company
  Kodak Export de Mexico, S. de R.L. de C.V.   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak Graphic Communications Canada Company   Intercompany Receivable  
Monthly
 
           
Eastman Kodak Company
  Kodak Graphic Communications GmbH   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak India Private Limited   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak International Finance Limited   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak Japan Ltd.   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak Korea Ltd. (South Korea)   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak Mexicana S.A. de C.V.   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak Philippines, Ltd.   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak SA/NV   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak S.p.A.   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak Venezuela, S.A.   Intercompany Receivable   Monthly
 
           
Qualex, Inc.
  Kodak Canada Inc.   Intercompany Receivable   Monthly
 
           
Qualex, Inc.
  Kodak (China) Limited   Intercompany Receivable   Monthly
 
           
Eastman Kodak Company
  Kodak de Mexico S.A. de C.V.   Intercompany Receivable   Monthly

 



--------------------------------------------------------------------------------



 



Schedule I, Part III
to the US Security Agreement
INVESTMENT PROPERTY
Part III
Other Investment Property

                              Certificate   Other Grantor   Issuer   Name of
Investment   No(s)   Identification
Eastman Kodak Company
  Federated Prime Cash Obligation
851   Money Market Fund   n/a   [*]
 
               
Eastman Kodak Company
  Morgan Stanley Prime Instl #8301   Money Market Fund   n/a   [*]
 
               
Eastman Kodak Company
  Bank of America   Eurodollar Time Deposit   n/a   n/a
 
               
Eastman Kodak Company
  Sumitomo Mitsui Banking Corp.   Eurodollar Time Deposit   n/a   n/a
 
               
Eastman Kodak Company
  Citibank   Eurodollar Time Deposit   n/a   n/a
 
               
Eastman Kodak Company
  Lloyds   Eurodollar Time Deposit   n/a   n/a

 

[*]   Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “[*],” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



Schedule II
to the US Security Agreement
PLEDGED DEPOSIT ACCOUNTS

                  Name and Address   Account     Grantor   of Bank   Number  
Contact Name
Eastman Gelatine Corp.
  Bank of New York Mellon, 500 Ross Street, Suite 154-1320, Pittsburgh, PA
15262-0001   [*]   [*]
 
           
Eastman Kodak Company
  Bank of America, 602 Peachtree St. NE 10th Floor, Atlanta, GA 30308   [*]  
[*]
 
           
Eastman Kodak Company
  Bank of America, 602 Peachtree St. NE 10th Floor, Atlanta, GA 30308   [*]  
[*]
 
           
Eastman Kodak Company
  Bank of America, 602 Peachtree St. NE 10th Floor, Atlanta, GA 30308   [*]  
[*]
 
           
Eastman Kodak Company
  Bank of Colorado-Front Range, 501 Main Street, PO Box 939, CO 80550   [*]  
[*]
 
           
Eastman Kodak Company
  Bank of New York Mellon, 500 Ross Street, Suite 154-1320, Pittsburgh, PA
15262-0001   [*]   [*]
 
           
Eastman Kodak Company
  Bank of New York Mellon, 500 Ross Street, Suite 154-1320, Pittsburgh, PA
15262-0001   [*]   [*]
 
           
Eastman Kodak Company
  Bank of the West, 201 N. Civic Drive Suite 360, Walnut Creek, CA 94596   [*]  
[*]
 
           
Eastman Kodak Company
  Citibank, N.A., 388 Greenwich Street 23rd Floor, New York, NY 10013   [*]  
[*]
 
           
Eastman Kodak Company
  Citibank, N.A., 388 Greenwich Street 23rd Floor, New York, NY 10013   [*]  
[*]
 
           
Eastman Kodak Company
  Citibank, N.A., 388 Greenwich Street 23rd Floor, New York, NY 10013   [*]  
[*]
 
           
Eastman Kodak Company
  Citibank, N.A., 388 Greenwich Street 23rd Floor, New York, NY 10013   [*]  
[*]
 
           
Eastman Kodak Company
  Citibank, N.A., 388 Greenwich Street 23rd Floor, New York, NY 10013   [*]  
[*]
 
           
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]
 
           
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]
 
           
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]
 
           
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]
 
           
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]
 
           
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]
 
           
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]
 
           
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]
 
           
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]

 



--------------------------------------------------------------------------------



 



                  Name and Address   Account     Grantor   of Bank   Number  
Contact Name
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]
 
           
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]
 
           
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]
 
           
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]
 
           
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]
 
           
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]
 
           
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]
 
           
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]
 
           
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]
 
           
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]
 
           
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]
 
           
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]
 
           
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]
 
           
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]
 
           
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]
 
           
Eastman Kodak Company
  Citizens Alliance Bank, 55 First Street Northwest,
Clara City, MN 56222   [*]   [*]
 
           
Eastman Kodak Company
  ESL Federal Credit Union, 225 Chestnut Street,
Rochester, NY 14604   [*]   [*]
 
           
Eastman Kodak Company
  JP Morgan Chase, 270 Park Avenue, New York NY 10017   [*]   [*]
 
           
Eastman Kodak Company
  JP Morgan Chase, 270 Park Avenue, New York NY 10017   [*]   [*]
 
           
Eastman Kodak Company
  JP Morgan Chase, 270 Park Avenue, New York NY 10017   [*]   [*]
 
           
Eastman Kodak Company
  Keybank, 303 Broadway, 16th Floor OH-18-30-1603 Cincinnati, OH 45202   [*]  
[*]
 
           
Eastman Kodak Company
  Keybank, 303 Broadway, 16th Floor OH-18-30-1603 Cincinnati, OH 45202   [*]  
[*]
 
           
Eastman Kodak Company
  PNC Bank, Two Tower Center 23rd Floor, E. Brunswick, NJ 08816   [*]   [*]
 
           
Eastman Kodak Company
  PNC Bank, Two Tower Center 23rd Floor, E. Brunswick, NJ 08816   [*]   [*]
 
           
Eastman Kodak Company
  PNC Bank, Two Tower Center 23rd Floor, E. Brunswick, NJ 08816   [*]   [*]
 
           
Eastman Kodak Company
  PNC Bank, Two Tower Center 23rd Floor, E. Brunswick, NJ 08816   [*]   [*]
 
           
Eastman Kodak International Capital Company Inc.
  Citibank, N.A, 388 Greenwich Street 23rd Floor, New York, NY 10013   [*]   [*]
 
           
Far East Development Ltd.
  Citibank, N.A, 388 Greenwich Street 23rd Floor, New York, NY 10013   [*]   [*]
 
           
FPC Inc.
  Bank of New York Mellon, 500 Ross Street, Suite 154-1320, Pittsburgh, PA
15262-0001   [*]   [*]

 



--------------------------------------------------------------------------------



 



                  Name and Address   Account     Grantor   of Bank   Number  
Contact Name
FPC Inc.
  Bank of America, 602 Peachtree Street NE 10th Floor, Atlanta, GA 30308   [*]  
[*]
 
           
Kodak Imaging Network
  Bank of New York Mellon, 500 Ross Street, Suite 154-1320, Pittsburgh, PA
15262-0001   [*]   [*]
 
           
KPG Barbados Ltd.
  PNC Bank, Two Tower Center 23rd Floor, E. Brunswick, NJ 08816   [*]   [*]
 
           
Laser Edit, Inc.
  Bank of America, 602 Peachtree Street NE 10th Floor, Atlanta, GA 30308   [*]  
[*]
 
           
Laser Pacific Media
  Bank of America, 602 Peachtree Street NE 10th Floor, Atlanta, GA 30308   [*]  
[*]
 
           
NPEC Inc.
  Bank of New York Mellon, 500 Ross Street, Suite 154-1320, Pittsburgh, PA
15262-0001   [*]   [*]
 
           
Pacific Video Inc.
  Bank of New York Mellon, 500 Ross Street, Suite 154-1320, Pittsburgh, PA
15262-0001   [*]   [*]
 
           
Qualex, Inc.
  Bank of America, 600 Peachtree St NE 10th Floor, Atlanta, GA 30308   [*]   [*]
 
           
Qualex, Inc.
  Bank of New York Mellon, 500 Ross Street, Suite 154-1320, Pittsburgh, PA
15262-0001   [*]   [*]
 
           
Qualex, Inc.
  Citibank, N.A., 388 Greenwich Street 23rd Floor, New York, NY 10013   [*]  
[*]
 
           
Qualex, Inc.
  Citibank, N.A., 388 Greenwich Street 23rd Floor, New York, NY 10013   [*]  
[*]
 
           
Qualex, Inc.
  PNC Bank, Two Tower Center 23rd Floor, E. Brunswick, NJ 08816   [*]   [*]

 

[*]   Certain confidential information contained in this document has been
omitted from public filing pursuant to a request for confidential treatment
submitted to the U.S. Securities and Exchange Commission. The omitted
information, which has been identified with the symbol “[*],” has been filed
separately with the U.S. Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



Schedule III
to the US Security Agreement
RECEIVABLES AND AGREEMENT COLLATERAL

                      Note   Description of         Grantor   Payee   Receivable
  Amount ($M)   Final Maturity   None over $10M

 



--------------------------------------------------------------------------------



 



Schedule IV
to the US Security Agreement
INTELLECTUAL PROPERTY

A.   Patents

  (i)   Patents held for sale — NONE.     (ii)   All other patents — on file
with the Agent.

B.   Domain Names

          Domain Name   Expiration Date   Registrar
adventprinter.com
  9/29/2011   MelbourneIT
 
       
allcreo.com
  12/7/2011   NetworkSolutions
 
       
appliedsciencefiction.com
  5/2/2011   MelbourneIT
 
       
asf.com
  5/28/2011   MelbourneIT
 
       
bbhscanners.com
  12/23/2011   Dotster.com
 
       
bbhscanners.com.cn
  8/2/2012   Dotster.com
 
       
connectviz.com
  11/30/2011   NetworkSolutions
 
       
contenthub.net
  11/24/2011   NetworkSolutions
 
       
contenthub.org
  11/24/2011   NetworkSolutions
 
       
corpwan.com
  10/4/2012   NetworkSolutions
 
       
corpwan.net
  10/4/2012   NetworkSolutions
 
       
creativally.com
  11/30/2011   NetworkSolutions
 
       
creativeally.com
  11/30/2011   NetworkSolutions
 
       
creativehub.net
  11/24/2011   NetworkSolutions
 
       
creativehub.org
  11/24/2011   NetworkSolutions
 
       
creo.com
  6/23/2012   NetworkSolutions
 
       
creocom.com
  10/17/2012   NetworkSolutions
 
       
creocomunicacion.com
  8/18/2013   NetworkSolutions
 
       
creocorp.com
  3/22/2014   NetworkSolutions
 
       
creodata.com
  7/15/2013   NetworkSolutions
 
       
creodemo.com
  7/16/2013   NetworkSolutions
 
       
creodirect.com
  12/72011   NetworkSolutions

 



--------------------------------------------------------------------------------



 



          Domain Name   Expiration Date   Registrar
creodp.com
  8/15/2015   NetworkSolutions
 
       
creoevent.com
  10/24/2013   NetworkSolutions
 
       
creoglobal.com
  4/18/2014   NetworkSolutions
 
       
creoimaging.com
  10/31/2013   NetworkSolutions
 
       
creoinc.biz
  12/7/2011   NetworkSolutions
 
       
creoinc.com
  12/7/2011   NetworkSolutions
 
       
creoinc.net
  12/7/2011   NetworkSolutions
 
       
creoinc.org
  12/7/2011   NetworkSolutions
 
       
creointernational.com
  8/8/2014   NetworkSolutions
 
       
creointernational.net
  8/8/2011   NetworkSolutions
 
       
creolatino.com
  4/18/2014   NetworkSolutions
 
       
creolize.com
  7/16/2013   NetworkSolutions
 
       
creologic.com
  12/12/2011   NetworkSolutions
 
       
creologic.net
  12/12/2011   NetworkSolutions
 
       
creologic.org
  12/12/2011   NetworkSolutions
 
       
creologics.com
  12/12/2011   NetworkSolutions
 
       
creologix.com
  12/12/2011   NetworkSolutions
 
       
creonet.biz
  12/7/2011   NetworkSolutions
 
       
creonet.org
  11/12/2011   NetworkSolutions
 
       
creonews.com
  3/27/2013   NetworkSolutions
 
       
creoplus.com
  9/9/2013   NetworkSolutions
 
       
creopod.com
  9/1/2015   NetworkSolutions
 
       
creopods.com
  9/1/2015   NetworkSolutions
 
       
creopos.com
  9/1/2015   NetworkSolutions
 
       
creoprintondemand.com
  9/1/2015   NetworkSolutions
 
       
creoscitex.com
  12/24/2011   NetworkSolutions
 
       
creo-scitex.com
  1/18/2012   NetworkSolutions
 
       
creoscitex.info
  9/15/2012   NetworkSolutions
 
       
creoscitex.net
  1/18/2012   NetworkSolutions
 
       
creoscitexamerica.com
  5/16/2012   NetworkSolutions
 
       
creoscitexusers.org
  10/20/2012   NetworkSolutions
 
       
creoservers.com
  3/13/2012   MelbourneIT
 
       
creosource.com
  2/6/2013   NetworkSolutions
 
       
creosource.net
  2/6/2013   NetworkSolutions
 
       
creosource.org
  2/6/2013   NetworkSolutions

 



--------------------------------------------------------------------------------



 



          Domain Name   Expiration Date   Registrar
creosphere.com
  11/24/2011   NetworkSolutions
 
       
creosphere.net
  11/24/2011   NetworkSolutions
 
       
creosphere.org
  11/24/2011   NetworkSolutions
 
       
creostream.com
  8/23/2012   NetworkSolutions
 
       
creosys.com
  8/22/2012   NetworkSolutions
 
       
creotech.net
  3/22/2014   NetworkSolutions
 
       
creotopia.com
  1/17/2012   NetworkSolutions
 
       
creotranslation.com
  4/18/2014   NetworkSolutions
 
       
creousers.org
  1/11/2012   NetworkSolutions
 
       
creoweb.com
  4/4/2012   NetworkSolutions
 
       
creo-web.com
  3/28/2013   NetworkSolutions
 
       
creowebs.net
  3/7/2012   NetworkSolutions
 
       
creoworks.com
  11/8/2012   NetworkSolutions
 
       
creo-works.com
  6/20/2014   NetworkSolutions
 
       
creoworks.net
  11/8/2012   NetworkSolutions
 
       
creo-works.net
  10/28/2013   NetworkSolutions
 
       
creoworksinteractive.com
  11/8/2012   NetworkSolutions
 
       
creoworld.com
  11/24/2011   NetworkSolutions
 
       
creoworld.net
  11/24/2011   NetworkSolutions
 
       
creoworld.org
  11/24/2011   NetworkSolutions
 
       
creox.com
  4/3/2012   NetworkSolutions
 
       
csua.info
  9/15/2012   NetworkSolutions
 
       
csuanet.org
  10/16/2012   NetworkSolutions
 
       
csuaweb.org
  10/16/2012   NetworkSolutions
 
       
ctpthermal.com
  3/26/2014   NetworkSolutions
 
       
d2ls.com
  8/9/2016   NetworkSolutions
 
       
druckertherapie.com
  5/26/2012   MelbourneIT
 
       
dryview.com
  9/20/2011   MelbourneIT
 
       
eastermemories.com
  12/2/2011   NetworkSolutions
 
       
eastmanbusinesspark.com
  10/29/2011   MelbourneIT
 
       
easyshare.com
  4/27/2012   MelbourneIT
 
       
easysharegallery.com
  12/29/2011   MelbourneIT
 
       
ecreo.biz
  12/7/2011   NetworkSolutions
 
       
ecreo.com
  11/12/2011   NetworkSolutions
 
       
ecreo.net
  11/12/2011   NetworkSolutions

 



--------------------------------------------------------------------------------



 



          Domain Name   Expiration Date   Registrar
ecreo.org
  11/12/2011   NetworkSolutions
 
       
ecreoinc.com
  12/7/2011   NetworkSolutions
 
       
empowercontent.com
  11/24/2011   NetworkSolutions
 
       
empowercontent.net
  11/24/2011   NetworkSolutions
 
       
empowercontent.org
  11/24/2011   NetworkSolutions
 
       
empowercreative.com
  11/24/2011   NetworkSolutions
 
       
empowercreative.net
  11/24/2011   NetworkSolutions
 
       
empowercreative.org
  11/24/2011   NetworkSolutions
 
       
empowerprint.com
  11/24/2011   NetworkSolutions
 
       
empowerprint.net
  11/24/2011   NetworkSolutions
 
       
empowerprint.org
  11/24/2011   NetworkSolutions
 
       
encad.com
  11/28/2011   NetworkSolutions
 
       
eprinergy.com
  10/13/2012   NetworkSolutions
 
       
e-prinergy.com
  10/13/2012   NetworkSolutions
 
       
eprinergy.net
  10/13/2012   NetworkSolutions
 
       
e-prinergy.net
  10/13/2012   NetworkSolutions
 
       
eprinergy.org
  10/13/2012   NetworkSolutions
 
       
e-prinergy.org
  10/13/2012   NetworkSolutions
 
       
gallery.com
  8/11/2011   MelbourneIT
 
       
getnoticed.com
  10/20/2011   MelbourneIT
 
       
getsixdegree.com
  5/14/2012   NetworkSolutions
 
       
get-six-degree.com
  5/14/2012   NetworkSolutions
 
       
getsixdegrees.biz
  5/13/2012   NetworkSolutions
 
       
getsixdegrees.bz
  5/14/2012   NetworkSolutions
 
       
get-six-degrees.com
  5/14/2012   NetworkSolutions
 
       
getsixdegrees.info
  5/14/2012   NetworkSolutions
 
       
getsixdegrees.net
  5/14/2012   NetworkSolutions
 
       
getsixdegrees.org
  5/14/2012   NetworkSolutions
 
       
getsixdegrees.us
  5/13/2012   NetworkSolutions
 
       
graphicloop.com
  12/3/2011   NetworkSolutions
 
       
graphicloop.net
  12/3/2011   NetworkSolutions
 
       
graphicloop.org
  12/3/2011   NetworkSolutions
 
       
graphicloupe.com
  12/3/2011   NetworkSolutions
 
       
graphicloupe.net
  12/3/2011   NetworkSolutions
 
       
graphicloupe.org
  12/3/2011   NetworkSolutions

 



--------------------------------------------------------------------------------



 



          Domain Name   Expiration Date   Registrar
hcfss.com
  7/18/2011   NetworkSolutions
 
       
imagelinkprintsystem.com
  10/29/2011   MelbourneIT
 
       
imagelinkprintsystem.net
  10/29/2011   MelbourneIT
 
       
iqsmart1.com
  5/4/2014   NetworkSolutions
 
       
kidscanprint.com
  5/24/2012   MelbourneIT
 
       
kildistributor.com
  2/1/2012   MelbourneIT
 
       
kinddarfdrucken.com
  6/19/2012   MelbourneIT
 
       
kodak.ac
  1/5/2012   MelbourneIT
 
       
kodak.ag
  1/16/2012   MelbourneIT
 
       
kodak.am
  4/15/2012   MelbourneIT
 
       
kodak.as
  1/5/2012   MelbourneIT
 
       
kodak.asia
  11/24/2011   MelbourneIT
 
       
kodak.at
  12/22/2011   MelbourneIT
 
       
kodak.be
  8/30/2011   MelbourneIT
 
       
kodak.bi
  11/12/2011   MelbourneIT
 
       
kodak.ca
  10/10/2011   MelbourneIT
 
       
kodak.cd
  10/1/2011   MelbourneIT
 
       
kodak.cg
  1/10/2012   MelbourneIT
 
       
kodak.ch
  10/31/2011   MelbourneIT
 
       
kodak.cl
  8/17/2011   MelbourneIT
 
       
kodak.cn
  3/17/2012   Beijing Innovative Linkage Technology Co., Ltd.
 
       
kodak.co
  2/23/2012   MelbourneIT
 
       
kodak.co.ae
  2/6/2012   MelbourneIT
 
       
kodak.co.at
  1/1/2012   MelbourneIT
 
       
kodak.co.ck
  12/1/2011   MelbourneIT
 
       
kodak.co.gg
  1/31/2012   MelbourneIT
 
       
kodak.co.id
  10/15/2011   MelbourneIT
 
       
kodak.co.im
  1/17/2012   MelbourneIT
 
       
kodak.co.in
  12/31/2011   MelbourneIT
 
       
kodak.co.je
  1/31/2012   MelbourneIT
 
       
kodak.co.jp
  11/30/2011   MelbourneIT
 
       
kodak.co.ke
  4/11/2012   MelbourneIT
 
       
kodak.co.ma
  10/18/2011   MelbourneIT
 
       
kodak.co.nz
  7/10/2011   MelbourneIT

 



--------------------------------------------------------------------------------



 



          Domain Name   Expiration Date   Registrar
kodak.co.th
  12/18/2011   MelbourneIT
 
       
kodak.co.tt
  2/1/2014   MelbourneIT
 
       
kodak.co.uk
  7/27/2011   MelbourneIT
 
       
kodak.co.ve
  5/21/2011   MelbourneIT
 
       
kodak.co.vi
  2/9/2012   MelbourneIT
 
       
kodak.co.za
  1/24/2012   MelbourneIT
 
       
kodak.com
  9/15/2011   MelbourneIT
 
       
kodak.com.ag
  1/16/2012   MelbourneIT
 
       
kodak.com.ar
  8/21/2011   MelbourneIT
 
       
kodak.com.au
  11/1/2011   MelbourneIT
 
       
kodak.com.az
  7/7/2011   MelbourneIT
 
       
kodak.com.br
  4/23/2011   MelbourneIT
 
       
kodak.com.cn
  11/21/2012   Beijing Innovative Linkage Technology Co., Ltd.
 
       
kodak.com.co
  9/3/2011   MelbourneIT
 
       
kodak.com.dm
  11/29/2011   MelbourneIT
 
       
kodak.com.do
  3/8/2012   MelbourneIT
 
       
kodak.com.ec
  2/28/2012   MelbourneIT
 
       
kodak.com.fj
  12/31/2011   MelbourneIT
 
       
kodak.com.gi
  1/20/2012   MelbourneIT
 
       
kodak.com.gr
  10/25/2011   MelbourneIT
 
       
kodak.com.gt
  8/20/2011   MelbourneIT
 
       
kodak.com.gy
  12/31/2011   MelbourneIT
 
       
kodak.com.hk
  9/21/2011   MelbourneIT
 
       
kodak.com.jm
  12/5/2011   MelbourneIT
 
       
kodak.com.kn
  5/31/2011   MelbourneIT
 
       
kodak.com.lc
  3/10/2012   MelbourneIT
 
       
kodak.com.lv
  11/28/2011   MelbourneIT
 
       
kodak.com.mt
  7/6/2011   MelbourneIT
 
       
kodak.com.mx
  8/18/2011   MelbourneIT
 
       
kodak.com.my
  10/10/2011   MelbourneIT
 
       
kodak.com.nf
  12/30/2011   MelbourneIT
 
       
kodak.com.ni
  10/3/2011   MelbourneIT
 
       
kodak.com.pa
  7/15/2011   MelbourneIT
 
       
kodak.com.pe
  1/16/2012   MelbourneIT

 



--------------------------------------------------------------------------------



 



          Domain Name   Expiration Date   Registrar
kodak.com.ph
  11/15/2011   MelbourneIT
 
       
kodak.com.pl
  6/3/2011   MelbourneIT
 
       
kodak.com.pr
  6/25/2011   MelbourneIT
 
       
kodak.com.pt
  2/29/2012   MelbourneIT
 
       
kodak.com.ru
  2/25/2012   MelbourneIT
 
       
kodak.com.sc
  7/9/2011   MelbourneIT
 
       
kodak.com.sg
  10/15/2011   MelbourneIT
 
       
kodak.com.sv
  4/30/2012   MelbourneIT
 
       
kodak.com.tr
  8/20/2011   MelbourneIT
 
       
kodak.com.ua
  10/30/2011   MelbourneIT
 
       
kodak.com.uy
  6/30/2011   MelbourneIT
 
       
kodak.com.vc
  4/6/2011   MelbourneIT
 
       
kodak.com.ve
  3/1/2012   MelbourneIT
 
       
kodak.com.vn
  3/12/2012   MelbourneIT
 
       
kodak.cx
  4/12/2012   MelbourneIT
 
       
kodak.cz
  10/21/2011   MelbourneIT
 
       
kodak.de
  8/18/2011   MelbourneIT
 
       
kodak.dk
  9/30/2011   MelbourneIT
 
       
kodak.dm
  11/29/2011   MelbourneIT
 
       
kodak.ee
  1/20/2012   MelbourneIT
 
       
kodak.es
  3/4/2011   MelbourneIT
 
       
kodak.eu
  8/31/2011   MelbourneIT
 
       
kodak.fi
  9/1/2011   MelbourneIT
 
       
kodak.fm
  1/10/2012   MelbourneIT
 
       
kodak.fr
  12/28/2011   MelbourneIT
 
       
kodak.gd
  11/29/2011   MelbourneIT
 
       
kodak.gl
  1/1/2012   MelbourneIT
 
       
kodak.gm
  1/1/2012   MelbourneIT
 
       
kodak.gr
  12/31/2012   MelbourneIT
 
       
kodak.gs
  1/10/2012   MelbourneIT
 
       
kodak.gy
  12/31/2011   MelbourneIT
 
       
kodak.hm
  12/11/2011   MelbourneIT
 
       
kodak.ie
  10/29/2011   MelbourneIT
 
       
kodak.in
  2/14/2012   MelbourneIT
 
       
kodak.info
  7/28/2011   MelbourneIT

 



--------------------------------------------------------------------------------



 



          Domain Name   Expiration Date   Registrar
kodak.io
  11/25/2011   MelbourneIT
 
       
kodak.is
  6/19/2011   MelbourneIT
 
       
kodak.it
  8/31/2011   MelbourneIT
 
       
kodak.jp
  2/28/2012   MelbourneIT
 
       
kodak.kg
  11/10/2011   MelbourneIT
 
       
kodak.kids.us
  8/28/2011   MelbourneIT
 
       
kodak.kn
  5/31/2011   MelbourneIT
 
       
kodak.ky
  1/1/2012   MelbourneIT
 
       
kodak.kz
  1/11/2012   MelbourneIT
 
       
kodak.la
  2/7/2012   MelbourneIT
 
       
kodak.li
  1/31/2012   MelbourneIT
 
       
kodak.lk
  1/1/2012   MelbourneIT
 
       
kodak.lt
  1/10/2011   MelbourneIT
 
       
kodak.lu
  8/20/2011   MelbourneIT
 
       
kodak.lv
  11/28/2011   MelbourneIT
 
       
kodak.ly
  6/19/2011   MelbourneIT
 
       
kodak.mn
  8/8/2011   MelbourneIT
 
       
kodak.mobi
  9/14/2011   MelbourneIT
 
       
kodak.ms
  1/11/2012   MelbourneIT
 
       
kodak.mw
  10/25/2011   MelbourneIT
 
       
kodak.net
  4/6/2012   MelbourneIT
 
       
kodak.nl
  2/22/2012   MelbourneIT
 
       
kodak.no
  11/15/2011   MelbourneIT
 
       
kodak.nu
  8/5/2011   MelbourneIT
 
       
kodak.off.ai
  1/10/2012   MelbourneIT
 
       
kodak.org
  9/8/2011   MelbourneIT
 
       
kodak.ph
  12/31/2020   MelbourneIT
 
       
kodak.pl
  2/17/2011   MelbourneIT
 
       
kodak.pt
  2/29/2012   MelbourneIT
 
       
kodak.ru
  8/9/2011   MelbourneIT
 
       
kodak.rw
  1/10/2012   MelbourneIT
 
       
kodak.sa.com
  9/27/2011   MelbourneIT
 
       
kodak.se
  4/26/2011   MelbourneIT
 
       
kodak.sh
  1/5/2012   MelbourneIT
 
       
kodak.sn
  12/31/2011   MelbourneIT

 



--------------------------------------------------------------------------------



 



          Domain Name   Expiration Date   Registrar
kodak.st
  10/27/2011   MelbourneIT
 
       
kodak.tc
  1/11/2012   MelbourneIT
 
       
kodak.tm
  3/21/2013   MelbourneIT
 
       
kodak.to
  1/25/2012   MelbourneIT
 
       
kodak.tv
  11/13/2011   MelbourneIT
 
       
kodak.us
  5/15/2011   MelbourneIT
 
       
kodak.vc
  4/6/2011   MelbourneIT
 
       
kodak.vg
  1/11/2012   MelbourneIT
 
       
kodak.vu
  11/13/2011   MelbourneIT
 
       
kodak.ws
  5/13/2011   MelbourneIT
 
       
kodakces2011.com
  12/28/2011   NetworkSolutions
 
       
kodakchallenge.com
  2/11/2012   MelbourneIT
 
       
kodakchange.com
  7/2/2011   NetworkSolutions
 
       
kodakchangenow.com
  7/2/2011   NetworkSolutions
 
       
kodakclassic.com
  2/11/2012   MelbourneIT
 
       
kodakdeal.com
  7/2/2011   NetworkSolutions
 
       
kodakdealnow.com
  7/2/2011   NetworkSolutions
 
       
kodak-dpt.com
  2/28/2012   MelbourneIT
 
       
kodakdream18.com
  2/11/2012   MelbourneIT
 
       
kodakeasysharegallery.com
  12/9/2011   MelbourneIT
 
       
kodakespoffer.com
  11/21/2011   NetworkSolutions
 
       
kodakexpress.asia
  2/6/2012   MelbourneIT
 
       
kodakexpress.be
  12/31/2011   MelbourneIT
 
       
kodakexpress.biz.pk
  7/10/2012   MelbourneIT
 
       
kodakexpress.ch
  5/31/2011   MelbourneIT
 
       
kodakexpress.cl
  3/28/2012   MelbourneIT
 
       
kodakexpress.cn
  4/24/2012   MelbourneIT
 
       
kodakexpress.co
  7/20/2011   MelbourneIT
 
       
kodakexpress.co.in
  3/31/2012   MelbourneIT
 
       
kodakexpress.co.ke
  4/11/2012   MelbourneIT
 
       
kodakexpress.co.nz
  10/17/2011   MelbourneIT
 
       
kodakexpress.co.th
  7/1/2011   MelbourneIT
 
       
kodakexpress.co.uk
  6/24/2012   MelbourneIT
 
       
kodakexpress.co.ve
  7/2/2012   MelbourneIT
 
       
kodakexpress.co.za
  1/24/2012   MelbourneIT

 



--------------------------------------------------------------------------------



 



          Domain Name   Expiration Date   Registrar
kodakexpress.com
  5/3/2011   MelbourneIT
 
       
kodakexpress.com.ar
  12/12/2011   MelbourneIT
 
       
kodakexpress.com.au
  10/15/2012   MelbourneIT
 
       
kodakexpress.com.br
  2/19/2012   MelbourneIT
 
       
kodakexpress.com.cn
  6/2/2011   MelbourneIT
 
       
kodakexpress.com.do
  10/25/2011   MelbourneIT
 
       
kodakexpress.com.es
  4/6/2011   MelbourneIT
 
       
kodakexpress.com.gt
  9/11/2011   MelbourneIT
 
       
kodakexpress.com.hk
  10/1/2011   MelbourneIT
 
       
kodakexpress.com.lv
  10/3/2011   MelbourneIT
 
       
kodakexpress.com.mx
  6/22/2011   MelbourneIT
 
       
kodakexpress.com.my
  10/12/2011   MelbourneIT
 
       
kodakexpress.com.ni
  7/21/2011   MelbourneIT
 
       
kodakexpress.com.pa
  10/24/2011   MelbourneIT
 
       
kodakexpress.com.pe
  11/2/2011   MelbourneIT
 
       
kodakexpress.com.ph
  11/13/2011   MelbourneIT
 
       
kodakexpress.com.pk
  7/5/2012   MelbourneIT
 
       
kodakexpress.com.pr
  1/23/2012   MelbourneIT
 
       
kodakexpress.com.sg
  8/10/2011   MelbourneIT
 
       
kodakexpress.com.tr
  4/15/2012   MelbourneIT
 
       
kodakexpress.com.uy
  11/9/2011   MelbourneIT
 
       
kodakexpress.com.ve
  7/3/2012   MelbourneIT
 
       
kodakexpress.cz
  12/4/2011   MelbourneIT
 
       
kodakexpress.de
  1/22/2012   MelbourneIT
 
       
kodak-express.de
  1/22/2012   MelbourneIT
 
       
kodakexpress.dk
  12/31/2011   MelbourneIT
 
       
kodakexpress.es
  1/11/2012   MelbourneIT
 
       
kodakexpress.eu
  6/30/2011   MelbourneIT
 
       
kodakexpress.fi
  9/1/2011   MelbourneIT
 
       
kodakexpress.fr
  5/17/2011   MelbourneIT
 
       
kodakexpress.gr
  6/11/2011   MelbourneIT
 
       
kodakexpress.in
  2/16/2012   MelbourneIT
 
       
kodakexpress.info
  7/28/2011   MelbourneIT
 
       
kodakexpress.it
  2/20/2011   MelbourneIT
 
       
kodakexpress.la
  2/7/2012   MelbourneIT

 



--------------------------------------------------------------------------------



 



          Domain Name   Expiration Date   Registrar
kodakexpress.lv
  10/3/2011   MelbourneIT
 
       
kodakexpress.md
  2/20/2012   MelbourneIT
 
       
kodakexpress.net
  7/17/2011   MelbourneIT
 
       
kodakexpress.nl
  2/22/2012   MelbourneIT
 
       
kodak-express.nl
  2/22/2012   MelbourneIT
 
       
kodakexpress.no
  2/27/2012   MelbourneIT
 
       
kodakexpress.org
  7/25/2011   MelbourneIT
 
       
kodakexpress.ph
  9/19/2011   MelbourneIT
 
       
kodakexpress.pt
  2/29/2012   MelbourneIT
 
       
kodakexpress.tm
  4/17/2013   MelbourneIT
 
       
kodakgalerie.de
  5/9/2011   MelbourneIT
 
       
kodakgalerie.fr
  5/22/2011   MelbourneIT
 
       
kodakgallary.com
  11/11/2011   MelbourneIT
 
       
kodakgallary.info
  11/11/2011   MelbourneIT
 
       
kodakgallery.at
  5/17/2011   MelbourneIT
 
       
kodakgallery.ca
  12/5/2011   namespro.ca
 
       
kodakgallery.cl
  6/21/2011   MelbourneIT
 
       
kodakgallery.co
  7/20/2011   MelbourneIT
 
       
kodakgallery.co.in
  4/16/2012   MelbourneIT
 
       
kodakgallery.co.kr
  4/19/2011   MelbourneIT
 
       
kodakgallery.co.nz
  12/30/2011   MelbourneIT
 
       
kodakgallery.com
  10/6/2011   MelbourneIT
 
       
kodakgallery.com.au
  5/9/2011   MelbourneIT
 
       
kodakgallery.com.cn
  3/1/2012   MelbourneIT
 
       
kodakgallery.com.es
  10/6/2011   MelbourneIT
 
       
kodakgallery.com.hk
  5/4/2011   MelbourneIT
 
       
kodakgallery.com.mx
  4/24/2012   MelbourneIT
 
       
kodakgallery.com.my
  10/25/2011   MelbourneIT
 
       
kodakgallery.com.ph
  4/23/2012   MelbourneIT
 
       
kodakgallery.com.sg
  4/20/2012   MelbourneIT
 
       
kodakgallery.com.tw
  4/30/2012   MelbourneIT
 
       
kodakgallery.cz
  5/12/2011   MelbourneIT
 
       
kodakgallery.de
  11/17/2011   MelbourneIT
 
       
kodakgallery.es
  11/10/2011   MelbourneIT
 
       
kodakgallery.eu
  6/30/2011   MelbourneIT

 



--------------------------------------------------------------------------------



 



          Domain Name   Expiration Date   Registrar
kodakgallery.eu.com
  3/10/2013   CentralNic.com
 
       
kodakgallery.fr
  3/3/2011   MelbourneIT
 
       
kodakgallery.info
  11/11/2011   MelbourneIT
 
       
kodakgallery.it
  6/29/2011   MelbourneIT
 
       
kodakgallery.nl
  3/2/2012   MelbourneIT
 
       
kodakgallery.org
  11/11/2011   MelbourneIT
 
       
kodakgallery.se
  6/7/2011   MelbourneIT
 
       
kodakindia.com
  7/10/2011   MelbourneIT
 
       
kodakinkjetprinter.com
  11/15/2011   NetworkSolutions
 
       
kodakitalia.com
  1/26/2012   MelbourneIT
 
       
kodakitalia.it
  9/3/2011   MelbourneIT
 
       
kodakmarcomrequestform.com
  5/4/2012   GoDaddy.com
 
       
kodakmobile.at
  5/3/2011   MelbourneIT
 
       
kodakmobile.be
  3/30/2011   MelbourneIT
 
       
kodakmobile.ch
  3/31/2012   MelbourneIT
 
       
kodakmobile.co.at
  5/3/2011   MelbourneIT
 
       
kodakmobile.co.hu
  4/28/2011   MelbourneIT
 
       
kodakmobile.co.in
  4/16/2012   MelbourneIT
 
       
kodakmobile.co.kr
  4/19/2011   MelbourneIT
 
       
kodakmobile.co.nz
  5/25/2011   MelbourneIT
 
       
kodakmobile.com
  4/23/2012   MelbourneIT
 
       
kodakmobile.com.au
  2/19/2012   MelbourneIT
 
       
kodakmobile.com.br
  5/27/2011   MelbourneIT
 
       
kodakmobile.com.fr
  4/1/2011   MelbourneIT
 
       
kodakmobile.com.hk
  5/5/2011   MelbourneIT
 
       
kodakmobile.com.my
  10/25/2011   MelbourneIT
 
       
kodakmobile.com.ph
  4/23/2012   MelbourneIT
 
       
kodakmobile.com.pl
  4/1/2011   MelbourneIT
 
       
kodakmobile.com.pt
  11/2/2011   MelbourneIT
 
       
kodakmobile.com.ro
  3/4/2012   MelbourneIT
 
       
kodakmobile.com.sg
  4/20/2012   MelbourneIT
 
       
kodakmobile.com.tw
  4/30/2012   MelbourneIT
 
       
kodakmobile.cz
  5/11/2011   MelbourneIT
 
       
kodakmobile.dk
  5/31/2011   MelbourneIT
 
       
kodakmobile.fi
  3/17/2012   MelbourneIT

 



--------------------------------------------------------------------------------



 



          Domain Name   Expiration Date   Registrar
kodakmobile.fr
  7/1/2011   MelbourneIT
 
       
kodakmobile.ie
  3/22/2012   MelbourneIT
 
       
kodakmobile.it
  4/23/2011   MelbourneIT
 
       
kodakmobile.lt
  3/3/2011   MelbourneIT
 
       
kodakmobile.lu
  2/23/2012   MelbourneIT
 
       
kodakmobile.lv
  3/19/2012   MelbourneIT
 
       
kodakmobile.net
  9/15/2011   MelbourneIT
 
       
kodakmobile.org
  9/15/2011   MelbourneIT
 
       
kodakmobile.org.uk
  3/4/2012   MelbourneIT
 
       
kodakmobile.pl
  4/1/2011   MelbourneIT
 
       
kodakmobile.ro
  3/4/2012   MelbourneIT
 
       
kodakmobile.ru
  3/6/2012   MelbourneIT
 
       
kodakoffer.com
  11/15/2011   NetworkSolutions
 
       
kodakonline.com.br
  10/15/2011   MelbourneIT
 
       
kodakopen.com
  2/11/2012   MelbourneIT
 
       
kodakpulse.com
  10/29/2011   NetworkSolutions
 
       
kodakromania.com.ro
  8/28/2011   MelbourneIT
 
       
kodakromania.ro
  8/28/2011   MelbourneIT
 
       
kodaksave.com
  7/2/2011   NetworkSolutions
 
       
kodaksavenow.com
  7/2/2011   NetworkSolutions
 
       
kodak-ses.com
  10/3/2011   MelbourneIT
 
       
kodakstore.com
  10/25/2011   MelbourneIT
 
       
kodakswitch.com
  7/2/2011   NetworkSolutions
 
       
kodakswitchnow.com
  7/2/2011   NetworkSolutions
 
       
kodaktheater.com
  5/22/2011   MelbourneIT
 
       
kodaktheatre.com
  4/12/2012   MelbourneIT
 
       
kodaktvoffer.com
  11/15/2011   NetworkSolutions
 
       
kodakversamark.com
  12/30/2011   NetworkSolutions
 
       
kodapost.co.uk
  10/16/2012   MelbourneIT
 
       
kpgaccess.com
  9/21/2011   MelbourneIT
 
       
kpgican.com
  9/23/2011   MelbourneIT
 
       
kpgraphics.com
  10/21/2011   NetworkSolutions
 
       
kriosys.com
  3/23/2012   NetworkSolutions
 
       
medicalimaging.com
  9/20/2011   MelbourneIT
 
       
metabadge.biz
  11/21/2012   NetworkSolutions

 



--------------------------------------------------------------------------------



 



          Domain Name   Expiration Date   Registrar
metabadge.com
  11/22/2012   NetworkSolutions
 
       
metabadge.net
  11/22/2012   NetworkSolutions
 
       
metabadge.org
  11/22/2012   NetworkSolutions
 
       
metabadges.com
  11/22/2012   NetworkSolutions
 
       
morewaystosmile.com
  11/4/2011   NetworkSolutions
 
       
networkedgraphicproduction.com
  6/23/2013   NetworkSolutions
 
       
nexpress.com
  11/5/2011   MelbourneIT
 
       
ngppartners.com
  6/23/2013   NetworkSolutions
 
       
ngppartners.org
  7/28/2013   NetworkSolutions
 
       
office-creo.com
  1/24/2012   NetworkSolutions
 
       
onsitepictures.com
  5/27/2011   NetworkSolutions
 
       
pakon.com
  1/17/2015   NetworkSolutions
 
       
photonet.com
  5/29/2011   MelbourneIT
 
       
photonet.org
  6/23/2011   MelbourneIT
 
       
plusdesourires.com
  11/4/2011   NetworkSolutions
 
       
pod-wf.com
  3/30/2012   MelbourneIT
 
       
preps.com
  2/1/2013   NetworkSolutions
 
       
prinergy.biz
  11/18/2011   NetworkSolutions
 
       
prinergy.com
  4/22/2012   NetworkSolutions
 
       
prinergy-bid.com
  10/13/2012   NetworkSolutions
 
       
prinergy-ecomm.com
  10/13/2012   NetworkSolutions
 
       
prinergy-eprint.com
  10/13/2012   NetworkSolutions
 
       
prinergy-partners.com
  10/13/2012   NetworkSolutions
 
       
prinit.com
  11/17/2011   NetworkSolutions
 
       
prinit.net
  11/17/2011   NetworkSolutions
 
       
prinit.org
  11/17/2011   NetworkSolutions
 
       
printambassador.com
  3/29/2011   NetworkSolutions
 
       
printandprosper.com
  12/16/2011   NetworkSolutions
 
       
printatkodak.com
  12/14/2011   MelbourneIT
 
       
printatkodak.com.mx
  6/2/2011   MelbourneIT
 
       
printertherapy.com
  5/25/2012   MelbourneIT
 
       
printit.com
  2/8/2012   NetworkSolutions
 
       
printkodak.com
  3/28/2011   MelbourneIT
 
       
printondemandsolutions.com
  11/6/2011   MelbourneIT
 
       
proshots.com
  12/30/2011   MelbourneIT

 



--------------------------------------------------------------------------------



 



          Domain Name   Expiration Date   Registrar
proshots.net
  6/26/2011   MelbourneIT
 
       
santamemories.com
  11/18/2011   NetworkSolutions
 
       
santaplus.com
  8/14/2011   NetworkSolutions
 
       
scenicsoft.com
  5/30/2012   NetworkSolutions
 
       
scitexdpi.com
  10/11/2012   NetworkSolutions
 
       
shopkodak.ca
  5/29/2011   MelbourneIT
 
       
sixdegrees.biz
  2/2/2014   NetworkSolutions
 
       
sokodak.com
  9/1/2011   MelbourneIT
 
       
spectralitho.com
  4/16/2011   NetworkSolutions
 
       
thekodaktheatre.com
  4/22/2012   MelbourneIT
 
       
theloupe.com
  11/24/2011   NetworkSolutions
 
       
thermalctp.com
  3/26/2014   NetworkSolutions
 
       
thermalctp.net
  3/26/2014   NetworkSolutions
 
       
tokencreator.com
  3/18/2013   NetworkSolutions
 
       
tokenredeemer.com
  3/18/2013   NetworkSolutions
 
       
tokenserver.com
  3/18/2013   NetworkSolutions
 
       
trysixdegrees.com
  8/14/2012   NetworkSolutions
 
       
trysixdegress.com
  8/12/2012   NetworkSolutions
 
       
tsiyes.com
  10/6/2011   MelbourneIT
 
       
venuephotos.com
  11/7/2011   MelbourneIT
 
       
vizsphere.com
  11/30/2011   NetworkSolutions
 
       
vizualengine.com
  11/30/2011   NetworkSolutions
 
       
vizualzone.com
  11/30/2011   NetworkSolutions

B.   Trademarks       On file with the Agent.   C.   Copyrights       On file
with the Agent.   D.   Copyrights to be Recorded Against

              Grantor   Title   Reg. No.   Reg. Date
Eastman Kodak Company
  Everyday Pictures: Because the Best Moments in Life Happen Every Day  
TX5308424   11/26/03

 



--------------------------------------------------------------------------------



 



              Grantor   Title   Reg. No.   Reg. Date
Eastman Kodak Company
  Everyday Pictures: Because the Best Moments in Life Happen Every Day  
TX5193278   9/22/00
 
           
Eastman Kodak Company
  Kodak Pocket Guide to Digital Photography   TX5489187   2/25/02
 
           
Eastman Kodak Company
  Kodak Pocket Guide to Point-and-Shoot Photography   TX5489184   2/25/02
 
           
Eastman Kodak Company
  Kodak Pocket Photoguide   TX5489083   2/25/02
 
           
Eastman Kodak Company
  Everyday Pictures: Because the Best Moments in Life Happen Every Day  
TX5439509   11/2/01
 
           
Eastman Kodak Company
  More Slides — Planning, Producing and Presenting Digital Images   TX3861333  
6/14/94
 
           
Eastman Kodak Company
  Basic Police Photography   RE6000936   12/11/92
 
           
Eastman Kodak Company
  How to Organize a Camera Club   RE6000933   12/11/92
 
           
Eastman Kodak Company
  You’re the Director   RE6000928   12/11/92
 
           
Eastman Kodak Company
  Fifteen Babies   VA533975   9/8/92
 
           
Eastman Kodak Company
  Fifteen Babies   VA511574   6/22/92
 
           
Eastman Kodak Company
  How to Take a Good Picture   TX3347758   6/25/92
 
           
Eastman Kodak Company
  The Joy of Photography   TX3179149   11/5/91
 
           
Eastman Kodak Company
  Kodak Pocket Reference Guide   RE500134   12/3/90
 
           
Eastman Kodak Company
  How to Take Good Pictures   TX2792732   4/23/90
 
           
Eastman Kodak Company
  More Joy of Photography   TX2531314   2/3/89
 
           
Eastman Kodak Company
  Encyclopedia of Practical Photography   TX253931   4/30/79
 
           
Eastman Kodak Company
  Encyclopedia of Practical Photography   TX253930   4/30/79
 
           
Eastman Kodak Company
  Encyclopedia of Practical Photography   TX253929   4/30/79
 
           
Eastman Kodak Company
  Encyclopedia of Practical Photography   TX228362   12/14/78
 
           
Eastman Kodak Company
  Encyclopedia of Practical Photography   TX228361   12/14/78
 
           
Eastman Kodak Company
  Encyclopedia of Practical Photography   TX228360   12/14/78
 
           
Eastman Kodak Company
  Encyclopedia of Practical Photography   TX228359   12/14/78
 
           
Eastman Kodak Company
  Encyclopedia of Practical Photography   TX98817   6/30/78

 



--------------------------------------------------------------------------------



 



Schedule V
to the US Security Agreement
CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION NUMBER

                                  Jurisdiction             Type of   of  
Organizational Grantor   Chief Executive Office   Organization   Organization  
ID number
Eastman Kodak Company
  343 State Street
Rochester, New York 14650   Corporation   New Jersey     3590801000  
 
                   
Creo Manufacturing America LLC
  1720 Carey Avenue
Cheyenne, WY 82001   LLC   Wyoming     200400460497  
 
                   
Eastman Gelatine Corporation
  227 Washington Street
Peabody, MA 01960   Corporation   Massachusetts     041272190  
 
                   
Eastman Kodak International Capital Company, Inc.
  343 State Street
Rochester, NY 14650   Corporation   Delaware     0675517  
 
                   
Far East Development Ltd.
  343 State Street
Rochester, NY 14650   Corporation   Delaware     0899514  
 
                   
FPC Inc.
  6677 Santa Monica Blvd.
Hollywood, CA 90038   Corporation   California     C0957735  
 
                   
Kodak (Near East), Inc.
  343 State Street
Rochester, NY 14650   Corporation   New York     N/A  
 
                   
Kodak Americas, Ltd.
  343 State Street
Rochester, NY 14650   Corporation   New York     N/A  
 
                   
Kodak Aviation Leasing LLC
  343 State Street
Rochester, NY 14650   LLC   Delaware     3241322  
 
                   
Kodak Imaging Network, Inc.
  1480 64th Street
Suite 300
Emeryville, CA 94608   Corporation   Delaware     3059736  
 
                   
Kodak Philippines, Ltd.
  343 State Street
Rochester, NY 14650   Corporation   New York     N/A  
 
                   
Kodak Portuguesa Limited
  343 State Street
Rochester, NY 14650   Corporation   New York     N/A  
 
                   
Kodak Realty, Inc.
  343 State Street
Rochester, NY 14650   Corporation   New York     N/A  
 
                   
Laser-Pacific Media Corporation
  343 State Street
Rochester, NY 14650   Corporation   Delaware     2236415  
 
                   
NPEC Inc.
  343 State Street
Rochester, NY 14650   Corporation   California     C1513754  
 
                   
Pakon, Inc.
  251 E. Ohio Street
Suite 1100
Indianapolis, IN 46204   Corporation   Indiana     198507-375  
 
                   
Qualex Inc.
  2040 Stirrup Creek Drive,
Suite 100, Durham, NC 27703   Corporation   Delaware     2133251  

 



--------------------------------------------------------------------------------



 



Schedule VI
to the US Security Agreement
CHANGES IN NAME, LOCATION, ETC. WITHIN TWELVE MONTHS PRIOR TO
THE DATE OF THE AGREEMENT

                              Jurisdiction of   Organizational ID Grantor  
Chief Executive Office   Type of Organization   Organization   Number
Laser-Pacific Media
  PRIOR ADDRESS FOR EXECUTIVE OFFICE:   Corporation   Delaware   2236415
Corporation
  809 N. Cahuenga Blvd.            
 
  Los Angeles, CA 90038            
 
               
 
  NEW ADDRESS FOR EXECUTIVE OFFICE:            
 
  343 State Street            
 
  Rochester, NY 14650            

 



--------------------------------------------------------------------------------



 



Schedule VII
to the US Security Agreement
LETTERS OF CREDIT

                              Financial               Maximum     Beneficiary  
Institution Issuing   Nominated Person   Account       Available     (Grantor)  
LoC   (if any)   Party   Number   Amount   Date  
 
          None over $10M            

 



--------------------------------------------------------------------------------



 



Schedule VIII
to the US Security Agreement
EQUIPMENT LOCATIONS*

      Grantor   Location
Eastman Kodak Company
  Kodak Research Labs,
1999 Lake Avenue, Rochester,
NY 14650
 
   
Eastman Kodak Company
  Eastman Business Park
1964 & 1991 Lake Avenue
Rochester, NY 14652 (NOTE A)
 
   
Eastman Kodak Company
  Kodak Office
343 State Street
Rochester, NY 14650
 
   
Eastman Kodak Company
  Kodak Colorado
9952 Eastman Park Drive
Windsor, CO 80551-1308
 
   
Eastman Kodak Company
  1 Polychrome Park
Corporate Ridge Industrial Park
Columbus, GA 31907
 
   
Eastman Kodak Company
  #1 Litho Plate Drive
Windsor, CO 80550
 
   
Eastman Kodak Company
  3000 Research Blvd,
Dayton, OH 45420

 

*   Equipment with NBV of greater than $10M

NOTE A: Subject to provisions on Principal Property in Section 1 “Grant of
Security” under Security Agreement

 



--------------------------------------------------------------------------------



 



Schedule IX
to the US Security Agreement
INVENTORY LOCATIONS*

      Grantor   Location
Eastman Kodak Company
  Eastman Business Park
 
  Rochester, NY 14652
 
   
Eastman Kodak Company
  2600 Manitou Road
 
  Rochester, NY 14624
 
   
Eastman Kodak Company
  9952 Eastman Park Drive
 
  Windsor, CO 80551
 
   
Eastman Kodak Company
  6100 East Holmes Road
 
  Memphis, TN 38141
 
   
Eastman Kodak Company
  4585 Cargo Drive
 
  Columbus, GA 31907
 
   
Eastman Kodak Company
  3000 Research Blvd
 
  Dayton, OH 45420
 
   
Eastman Kodak Company
  4900 Creekside Parkway
 
  Lockbourne, OH 43137
 
   
Eastman Kodak Company
  127 East Elk Trail Blvd
 
  Carol Stream, IL 60188
 
   
Eastman Kodak Company
  1 Polychrome Park, Corporate Ridge
 
  Industrial Park, Columbus, GA 31907
 
   
Eastman Kodak Company
  12035 Moya Blvd, Reno, NV 89506

 

*   Inventory with gross value greater than $10M.

 



--------------------------------------------------------------------------------



 



Schedule X
to the US Security Agreement
COLLATERAL HELD FOR SALE
None.

 



--------------------------------------------------------------------------------



 



Schedule XI
to the US Security Agreement
COMMERCIAL TORTS
None.

 



--------------------------------------------------------------------------------



 



         

Exhibit A to the
US Security Agreement
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT
          This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated [__________], 20[__], is made by the Persons listed on the
signature pages hereof (collectively, the “Grantors”) in favor of Bank of
America N.A., as Agent (the “Agent”) for the Secured Parties (as successor agent
to Citicorp USA, Inc.) (as defined in the Credit Agreement referred to below).
          WHEREAS, Eastman Kodak Company, a New Jersey corporation, has entered
into a Second Amended and Restated Credit Agreement dated as of April 26, 2011
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), with Bank of America N.A., as Agent (as
successor agent to Citicorp USA, Inc.), and the Lenders party thereto. Terms
defined in the Credit Agreement and not otherwise defined herein are used herein
as defined in the Credit Agreement.
          WHEREAS, as a condition precedent to the making of Advances and the
issuance of Letters of Credit by the Lenders under the Credit Agreement, each
Grantor has executed and delivered that certain Second Amended and Restated US
Security Agreement dated April 26, 2011, made by the Grantors to the Agent (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”).
          WHEREAS, under the terms of the Security Agreement, the Grantors have
granted to the Agent, for the ratable benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the
Grantors, and have agreed as a condition thereof to execute this IP Security
Agreement for recording with the United States Copyright Office and other
governmental authorities.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor agrees as follows:
          SECTION 1. Grant of Security. Each Grantor hereby grants to the Agent
for the ratable benefit of the Secured Parties a security interest in all of
such Grantor’s right, title and interest in and to the following (the
“Collateral”):
     (i) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);
     (ii) the trademark and service mark registrations and applications set
forth in Schedule B hereto (provided that no security interest shall be granted
in United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability

 



--------------------------------------------------------------------------------



 



of such intent-to-use trademark applications under applicable federal law),
together with the goodwill symbolized thereby (the “Trademarks”);
     (iii) all copyrights, whether registered or unregistered, now owned or
hereafter acquired by such Grantor, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto (the “Copyrights”);
     (iv) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;
     (v) any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and
     (vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.
          SECTION 2. Security for Obligations. The grant of a security interest
in, the Collateral by each Grantor under this IP Security Agreement secures the
payment of all obligations of such Grantor now or hereafter existing under or in
respect of the Loan Documents, and the Secured Agreements, whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise. Without limiting the generality
of the foregoing, this IP Security Agreement secures, as to each Grantor, the
payment of all amounts that constitute part of the Secured Obligations and that
would be owed by such Grantor to any Secured Party under the Loan Documents and
the Secured Agreements but for the fact that such Secured Obligations are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party.
          SECTION 3. Recordation. Each Grantor authorizes and requests that the
Register of Copyrights and any other applicable government officer record this
IP Security Agreement.
          SECTION 4. Execution in Counterparts. This IP Security Agreement may
be executed in any number of counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.
          SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has
been entered into in conjunction with the provisions of the Security Agreement.
Each Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Agent with respect to
the Collateral are more fully set forth in the

2



--------------------------------------------------------------------------------



 



Security Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein.
          SECTION 6. Governing Law. This IP Security Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

            EASTMAN KODAK COMPANY
      By           Name:           Title:           Address for Notices:
____________________________
____________________________
____________________________

[NAME OF GRANTOR]
      By           Name:           Title:           Address for Notices:
____________________________
____________________________
____________________________

[NAME OF GRANTOR]
      By           Name:           Title:           Address for Notices:
____________________________
____________________________
____________________________
               

4



--------------------------------------------------------------------------------



 



         

Exhibit B to the
US Security Agreement
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT
          This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (this “IP
Security Agreement Supplement”) dated __________, 200_, is made by the Person
listed on the signature page hereof (the “Grantor”) in favor of Bank of America
N.A., as Agent (the “Agent”) for the Secured Parties (as defined in the Credit
Agreement referred to below).
          WHEREAS, Eastman Kodak Company, a New Jersey corporation, has entered
into a Second Amended and Restated Credit Agreement dated as of April 26,
2011(as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), with Bank of America N.A., as Agent, and
the Lenders party thereto. Terms defined in the Credit Agreement and not
otherwise defined herein are used herein as defined in the Credit Agreement.
          WHEREAS, pursuant to the Credit Agreement, the Grantor and certain
other Persons have executed and delivered that certain Second Amended and
Restated US Security Agreement dated April 26, 2011 made by the Grantor and such
other Persons to the Agent (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) and that certain
Intellectual Property Security Agreement dated [__________], 2011 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“IP Security Agreement”).
          WHEREAS, under the terms of the Security Agreement, the Grantor has
granted to the Agent, for the ratable benefit of the Secured Parties, a security
interest in the Collateral (as defined in Section 1 below) of the Grantor and
has agreed as a condition thereof to execute this IP Security Agreement
Supplement for recording with the United States Copyright Office and other
governmental authorities.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor agrees as follows:
          SECTION 1. Grant of Security. Each Grantor hereby grants to the Agent,
for the ratable benefit of the Secured Parties, a security interest in all of
such Grantor’s right, title and interest in and to the following (the
“Collateral”):
     (i) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);
     (ii) the trademark and service mark registrations and applications set
forth in Schedule B hereto (provided that no security interest shall be granted
in United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability

 



--------------------------------------------------------------------------------



 



of such intent-to-use trademark applications under applicable federal law),
together with the goodwill symbolized thereby (the “Trademarks”);
     (iii) the copyright registrations and applications and exclusive copyright
licenses set forth in Schedule C hereto (the “Copyrights”);
     (iv) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;
     (v) all any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages; and
     (vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the foregoing or arising from any of the
foregoing.
          SECTION 2. Security for Obligations. The grant of a security interest
in the Additional Collateral by the Grantor under this IP Security Agreement
Supplement secures the payment of all obligations of the Grantor now or
hereafter existing under or in respect of the Loan Documents and the Secured
Agreements, whether direct or indirect, absolute or contingent, and whether for
principal, reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
          SECTION 3. Recordation. The Grantor authorizes and requests that the
Register of Copyrights and any other applicable government officer to record
this IP Security Agreement Supplement.
          SECTION 4. Grants, Rights and Remedies. This IP Security Agreement
Supplement has been entered into in conjunction with the provisions of the
Security Agreement. The Grantor does hereby acknowledge and confirm that the
grant of the security interest hereunder to, and the rights and remedies of, the
Agent with respect to the Additional Collateral are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein.
          SECTION 5. Governing Law. This IP Security Agreement Supplement shall
be governed by, and construed in accordance with, the laws of the State of New
York.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement
Supplement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

                  By           Name:           Title:           Address for
Notices:
____________________________
____________________________
____________________________
               

3



--------------------------------------------------------------------------------



 



         

Exhibit C to the
US Security Agreement
FORM OF SECURITY AGREEMENT SUPPLEMENT
[Date of Security Agreement Supplement]
Bank of America N.A., as the Agent for
the Secured Parties referred to in the
Credit Agreement referred to below
Bank of America Business Capital
Bank of America Merrill Lynch
Bank of America, NA
Merrill Lynch, Pierce, Fenner & Smith Incorporated
225 Franklin Street
MA1-225-02-05
Boston, MA 02110
Attn: Matthew T. O’Keefe
Eastman Kodak Company
Ladies and Gentlemen:
          Reference is made to (i) the Second Amended and Restated Credit
Agreement dated as of April 26, 2011 (as amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Eastman
Kodak Company, a New Jersey corporation, and Kodak Canada Inc., a corporation
organized under the laws of the province of Ontario, Canada, as the Borrowers,
the Lenders party thereto, Bank of America N.A., as Agent (as successor agent to
Citicorp USA, Inc.) (together with any successor Agent appointed pursuant to
Article VII of the Credit Agreement, the “Agent”), and as administrative agent
for the Lenders, and (ii) the Second Amended and Restated US Security Agreement
April 26, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) made by the Grantors from
time to time party thereto in favor of the Agent for the Secured Parties. Terms
defined in the Credit Agreement or the Security Agreement and not otherwise
defined herein are used herein as defined in the Credit Agreement or the
Security Agreement.
          SECTION 1. Grant of Security. The undersigned hereby grants to the
Agent, for the ratable benefit of the Secured Parties, a security interest in
all of its right, title and interest in and to its Collateral consisting of the
following, in each case, whether now owned or hereafter acquired by the
undersigned, wherever located and whether now or hereafter existing or arising
(collectively, the undersigned’s “Collateral”): all Equipment, Inventory,
Security Collateral (including, without limitation, the indebtedness set forth
on Schedule A hereto and the securities and securities/deposit accounts set
forth on Schedule B hereto), Receivables, Related Contracts,

 



--------------------------------------------------------------------------------



 



Agreement Collateral, Account Collateral (including the deposit accounts set
forth on Schedule C hereto), Intellectual Property Collateral, all books and
records (including, without limitation, customer lists, credit files, printouts
and other computer output materials and records) of the undersigned pertaining
to any of the undersigned’s Collateral, and all proceeds of, collateral for,
income, royalties and other payments now or hereafter due and payable with
respect to, and supporting obligations relating to, any and all of the
undersigned’s Collateral (including, without limitation, proceeds, collateral
and supporting obligations that constitute property of the types described in
this Section 1) and, to the extent not otherwise included, all (A) payments
under insurance (whether or not the Agent is the loss payee thereof), or any
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral, and (B) cash.
          SECTION 2. Security for Obligations. The grant of a security interest
in, the Collateral by the undersigned under this Security Agreement Supplement
and the Security Agreement secures the payment of all Secured Obligations of the
undersigned now or hereafter existing under or in respect of the Loan Documents
and the Secured Agreements, whether direct or indirect, absolute or contingent,
and whether for principal, reimbursement obligations, interest, premiums,
penalties, fees, indemnifications, contract causes of action, costs, expenses or
otherwise. Without limiting the generality of the foregoing, this Security
Agreement Supplement and the Security Agreement secures the payment of all
amounts that constitute part of the Secured Obligations and that would be owed
by the undersigned to any Secured Party under the Loan Documents and the Secured
Agreements but for the fact that such Secured Obligations are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving a Loan Party.
          SECTION 3. Representations and Warranties. (a) The undersigned’s exact
legal name, chief executive office, type of organization, jurisdiction of
organization and organizational identification number is set forth in Schedule D
hereto. Within the twelve months preceding the date hereof, the undersigned has
not changed its name, chief executive office, type of organization, jurisdiction
of organization or organizational identification number from those set forth in
Schedule E hereto except as set forth in Schedule F hereto.
          (b) All Equipment having a value in excess of $10,000,000 and all
Inventory having a value in excess of $10,000,000 as of the date hereof of the
undersigned is located at the places specified therefor in Schedule H hereto.
          (c) The undersigned is not a beneficiary or assignee under any letter
of credit, other than the letters of credit described in Schedule I hereto.
          (d) The undersigned hereby makes each other representation and
warranty set forth in Section 6 of the Security Agreement with respect to itself
and the Collateral granted by it.
          SECTION 4. Obligations Under the Security Agreement. The undersigned
hereby agrees, as of the date first above written, to be bound as a Grantor by
all of the terms and provisions of the Security Agreement to the same extent as
each of the other Grantors. The undersigned further agrees, as of the date first
above written, that each reference in the Security

2



--------------------------------------------------------------------------------



 



Agreement to an “Additional Grantor” or a “Grantor” shall also mean and be a
reference to the undersigned, that each reference to the “Collateral” or any
part thereof shall also mean and be a reference to the undersigned’s Collateral
or part thereof, as the case may be, and that each reference in the Security
Agreement to a Schedule shall also mean and be a reference to the schedules
attached hereto.
          SECTION 5. Governing Law. This Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.1

                       Very truly yours,

[NAME OF ADDITIONAL GRANTOR]
      By           Title:               Address for notices:
____________________________
____________________________
____________________________
               

 

1   If the Additional Grantor is not concurrently executing a guaranty or other
Loan Document containing provisions relating to submission to jurisdiction and
jury trial waiver, include them here.

3